EXHIBIT 10.1





IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA





   
:
   
IN RE HERLEY INDUSTRIES, INC.
:
Case No. 06-CV-2596 (JRS)
 
SECURITIES LITIGATION
:
     
:
 



STIPULATION AND AGREEMENT OF SETTLEMENT
This stipulation and agreement of settlement is made and entered into by and
between the Class Representative, the Norfolk County Retirement System (“Class
Representative” or “Norfolk”), on behalf of itself and the Class, and Defendants
Herley Industries, Inc. (“Herley” or the “Company”), Lee Blatt (“Blatt”), Myron
Levy (“Levy”), Anello Garefino (“Garefino”), Thomas Gilboy (“Gilboy”), and John
Kelley (“Kelley”) (collectively “Defendants” and, without Herley, the
“Individual Defendants”).
WHEREAS:
A. All words or terms used herein that are capitalized shall have the meaning
ascribed to those words or terms as set forth below and in ¶1 hereof entitled
“Certain Definitions.”
B. On June 15, 2006, Montoya v. Herley Industries, Inc., 06-cv-02596 was filed
in this Court as a proposed class action on behalf of certain purchasers of
Herley common stock (the “Montoya Action”).
C. Between June 22, 2006 and July 17, 2006 four additional related cases were
filed in this Court as proposed class actions on behalf of certain purchasers of
Herley common stock (the “Related Actions”).
D.  On October 11, 2006, pursuant to Rule 42(a) of the Federal Rules of Civil
Procedure, the Court consolidated the Montoya Action, the Related Actions, and
any other related securities fraud suits.  The consolidated action was captioned
In re Herley Industries, Inc. Securities Litigation (No. 06-cv-2596) (the
“Action”).
E. On November 14, 2006, the Court appointed Galleon Management, L.P.
(“Galleon”) as Lead Plaintiff and approved Lead Plaintiff’s selection of Kirby
McInerney LLP (“Kirby”) to serve as Lead Counsel.
F. On February 5, 2007, Galleon filed a Consolidated Complaint (the
“Consolidated Complaint”) which alleged securities fraud violations against
Defendants.  The Consolidated Complaint alleged that Defendants misrepresented
and omitted material information concerning alleged improper conduct related to
three government contracts, and the existence of a government investigation into
that alleged conduct, in violation of Sections 10(b) and 20(a) of the Securities
Exchange Act of 1934, and Rule 10b-5 promulgated thereunder.  The Consolidated
Complaint further alleged that as a result of Defendants’ misrepresentations and
omissions, the price of Herley’s securities was artificially inflated during the
Class Period.
G. On April 5, 2007, Defendants moved to dismiss the Consolidated Complaint.  By
Order dated July 17, 2007, the Court granted Defendants’ motions as to the
Section 10(b) claims asserted against Defendants Levy, Garefino, Gilboy, and
Kelley.  The Court determined that all other remaining claims survived.
H. On July 9, 2008, Galleon moved for class certification.  On September 30,
2009, the Court certified the action as a class action on behalf of all persons
or entities who purchased the securities of Herley Industries, Inc. during the
period from October 1, 2001 through June 14, 2006, inclusive (the “Class
Period”) and who were damaged thereby (excluding the Defendants and certain
other persons), appointed Galleon and Norfolk as the Class Representatives, and
appointed Kirby as Class Counsel.
I. By order dated January 15, 2010, Galleon was permitted to withdraw as Lead
Plaintiff and Class Representative.  Class Representative Norfolk was named as
Lead Plaintiff.  In addition to Kirby, the law firm of Labaton Sucharow LLP was
named as Class Counsel.
J. On October 30, 2009, the Parties moved for summary judgment.  On January 28,
2010, the Court denied all summary judgment motions.
K. On April 5, 2010, the Court approved the Notice of Pendency of Class Action
(“Pendency Notice”) and ordered that Class Counsel distribute the notice by mail
to all reasonably identified class members within ten (10) business days.  The
Court also ordered that a summary notice be published via national wire service
not less than (10) business days after the mailing of the Pendency Notice.  The
Pendency Notice advised potential class members of their ability to exclude
themselves from the Class by providing certain information, in writing, within
sixty (60) days from the date the Pendency Notice was mailed.  The Pendency
Notice also stated: “If you do not request to be excluded from the Class [within
sixty days after the notice was mailed] you will be bound by the outcome of the
action.”   The time period for potential class members to exclude themselves
from the Class has expired.
L. The Class Representative, through Class Counsel, has conducted extensive fact
and expert discovery, including reviewing over two-hundred thousand pages of
documents produced by both Parties and non-parties, and taking numerous
depositions.
M. A trial date of July 13, 2010 was set in the Action and in connection
therewith the Parties had filed various pre-trial in limine motions and attended
a final pre-trial conference with the Court.
N. The Class Representative, through Class Counsel, has also conducted
arm’s-length negotiations with Defendants’ counsel in an effort to settle the
issues in dispute and achieve the best relief possible consistent with the
interests of the Class, including participating in a Court-ordered settlement
conference on June 23, 2010 before Judge Juan R. Sanchez.
O. As a result of the settlement conference, the Parties reached an agreement in
principle that led to this Settlement.
P. The Defendants have denied and continue to deny any wrongdoing
whatsoever.  This Stipulation, whether or not consummated, any proceedings
relating to any settlement, or any of the terms of any settlement, whether or
not consummated, shall in no event be construed as, or deemed to be evidence of,
an admission or concession on the part of any Defendant with respect to any
claim or of any fault or liability or wrongdoing or damage whatsoever, or any
infirmity in any defense that the Defendants have or could have
asserted.  Defendants are entering into this Settlement (as defined below) to
eliminate the burden, expense, uncertainty and risk of further litigation.
Q. The Class Representative and Class Counsel recognize and acknowledge the
expense and length of continued proceedings necessary to prosecute the Action
against the Defendants through trial and appeals.  The Class Representative and
Class Counsel also have taken into account the uncertain outcome and the risk of
any jury trial, especially in complex actions such as the Action, as well as the
difficulties and delays inherent in such litigation.  Class Counsel also is
mindful of the inherent problems of proof and the possible defenses to the
violations asserted in the Action.  Norfolk  and Class Counsel believe that the
settlement set forth in this Stipulation confers substantial monetary benefits
upon the Class.  Based on their evaluation, Norfolk and Class Counsel have
determined that the settlement set forth in this Stipulation is in the best
interests of the Class Representative and the Class.
NOW THEREFORE, without any concession by Norfolk that the Action lacked merit,
and without any concession by Defendants of any liability or wrongdoing or lack
of merit in their defenses, it is hereby STIPULATED AND AGREED, by and among the
Parties to this Stipulation, through their respective attorneys, subject to
approval by the Court pursuant to Rule 23(e) of the Federal Rules of Civil
Procedure, that, in consideration of the benefits flowing to the Parties hereto,
all Settled Claims and all Settled Defendants’ Claims as against all Released
Parties shall be compromised, settled, released and dismissed with prejudice,
and without costs, upon and subject to the following terms and conditions:
CERTAIN DEFINITIONS
1. As used in this Stipulation, the following terms shall have the meanings
set forth below:
(a) “Action” means In re Herley Industries, Inc. Securities Litigation, Docket
No. 06-2596, pending in the United States District Court for the Eastern
District of Pennsylvania before the Honorable Juan R. Sanchez.
(b) “Authorized Claimant” means a Class Member who timely submits a valid Proof
of Claim and Release form to the Claims Administrator and whose claim for
recovery has been allowed pursuant to the terms of this Stipulation.
(c) “Claims Administrator” means The Garden City Group, Inc., retained by Class
Counsel, subject to Court approval, to process Proofs of Claim (defined below)
and administer the Settlement.
(d) “Class” means all persons who purchased or otherwise acquired the publicly
traded securities of Herley Industries, Inc. during the period from October 1,
2001 through June 14, 2006, inclusive, and who allegedly sustained a loss as a
result of this acquisition.  Excluded from the Class are Defendants, the
employees of the Defendants and members of the Individual Defendants’ immediate
families.  For purposes of this Settlement, the term “Immediate Families” shall
mean a person’s spouse, child residing in the person’s household (including step
and adoptive children); and any dependent of the person, as defined in section
152 of the Internal Revenue Code (26 U.S.C. §152).  Also excluded from the Class
is any person or entity who previously excluded himself, herself or itself by
timely serving a valid and proper request for exclusion in accordance with the
Pendency Notice.
(e) “Class Counsel” means the law firms of Labaton Sucharow LLP and Kirby
McInerney LLP.
(f) “Class Distribution Order” means an order of the Court approving the Claims
Administrator’s administrative determinations concerning the acceptance and
rejection of the claims submitted and approving any fees and expenses not
previously applied for, including the fees and expenses of the Claims
Administrator and, if the Effective Date has occurred, directing payment of the
Net Settlement Fund to Authorized Claimants.
(g) “Class Member” means any person or entity that is a member of the Class and
not excluded therefrom.
(h) “Class Period” means the period from October 1, 2001 through June 14, 2006,
inclusive.
(i) “Class Representative” means Norfolk County Retirement System.
(j) “Company” means Herley Industries, Inc.
(k) “Court” means the United States District Court for the Eastern District of
Pennsylvania.
(l) “Defendants” means Herley Industries, Inc. and the Individual Defendants.
(m) “Defendants’ Counsel” means the law firm of Blank Rome LLP.
(n)  “Effective Date” means the date upon which the Settlement shall become
effective, as set forth in ¶29 below.
(o) “Escrow Account” means the interest bearing account to be established by
Class Counsel at a federally-insured banking institution.  With the sole
exception of making payment into the Escrow Account as provided for in ¶5 below,
Defendants shall have no responsibility or liability relating to the Escrow
Account or the monies maintained in the Escrow Account, including, without
limitation, any responsibility or liability related to any fees, taxes and tax
expenses, investment decisions, maintenance, supervision and distributions of
any portion of the Settlement Amount.
(p) “Escrow Agent” means Class Counsel.
(q) “Final,” with respect to the Judgment, means the later of: (i) if there is
an appeal from the Judgment, the date of final affirmance on appeal and the
expiration of the time for any further judicial review whether by appeal,
reconsideration or a petition for a writ of certiorari and, if certiorari is
granted, the date of final affirmance of the Judgment following review pursuant
to the grant; or (ii) the expiration of the time for the filing or noticing of
any appeal from the Court’s Judgment, which is thirty (30) days after the
Judgment is entered on the Court’s docket.  However, any appeal or proceeding
seeking subsequent judicial review pertaining solely to Court approval of the
Plan of Allocation of the Net Settlement Fund, or to the Court’s award of
attorneys’ fees, costs or expenses, shall not affect the time set forth above
for the Judgment to become Final.
(r) “Individual Defendants” means Lee Blatt, Myron Levy, Anello Garefino, Thomas
Gilboy, and John Kelley.
(s) “Judgment” means the proposed judgment to be entered approving the
Settlement substantially in the form attached hereto as Exhibit B.
(t) “Net Settlement Fund” means the Settlement Fund less (i) Court awarded
attorneys’ fees and expenses; (ii) Notice and Administration Expenses; (iii) any
required Taxes; and (iv) any other fees or expenses approved by the Court,
including any award to the Class Representative of its reasonable costs and
expenses (including lost wages).
(u) “Notice” means the Notice of Proposed Class Action Settlement, which is to
be sent to members of the Class substantially in the form attached hereto as
Exhibit 1 to Exhibit A hereto.
(v) “Notice and Administration Expenses” means all expenses incurred in
connection with: the preparation and printing of the Notice; providing notice to
the Class by mail, publication and other means; receiving and reviewing claims;
applying the Plan of Allocation; corresponding with Class Members; and the costs
incurred by the Claims Administrator.
(w) “Party” or “Parties” means Defendants, the Class and the Class
Representative.
(x) “Pendency Notice” means the Notice of Pendency of Class Action, approved by
the Court on April 5, 2010.
(y) “Person” means an individual, corporation, general or limited partnership,
association, joint stock company, joint venture, limited liability company,
estate, legal representative, trust, unincorporated association, government or
any political subdivision or agency thereof and any other business or legal
entity and its heirs, predecessors, successors, representatives or assigns.
(z) “Preliminary Approval Order” means the proposed order preliminarily
approving the Settlement and directing notice to the Class of the Settlement and
the Settlement Hearing, which shall be substantially in the form attached hereto
as Exhibit A.
(aa) “Proof of Claim” means the form for submitting a claim, which shall be
substantially in the form attached as Exhibit 2 to Exhibit A hereto.
(bb) “Summary Notice” means the Summary Notice of Hearing on Proposed Class
Action Settlement for publication, which shall be substantially in the form
attached as Exhibit 3 to Exhibit A hereto.
(cc) “Released Defendant Parties” means any and all of the Defendants and/or
their current or former attorneys, auditors, officers, directors, employees,
partners, subsidiaries, affiliates, related companies, parents, insurers, heirs,
executors, representatives, predecessors, successors, assigns, trustees or other
individual or entity in which any Defendant has a controlling interest.
(dd) “Released Parties” means the Released Defendant Parties and the Released
Plaintiff Parties collectively.
(ee) “Released Plaintiff Parties” means the Class Representative, the members of
the Class, Class Counsel and their respective partners, employees, heirs,
executors, administrators, trustees, successors, insurers, predecessors and
assigns.
(ff) “Settled Claims” means all claims and causes of action of every nature and
description, whether known or unknown (as defined below), arising from the
beginning of time to present, whether under federal, state, common or foreign
law, that the Class Representative or any member of the Class claimed or could
have claimed against any Defendant in this Action arising out of or related in
any way to any of the facts, matters, transactions, allegations, or claims in
the Consolidated Complaint.  However, any release of the Settled Claims pursuant
to this Stipulation shall not release, bar, waive, or otherwise affect claims to
enforce the Settlement.
(gg) “Settled Defendants’ Claims” means all claims and causes of action of every
nature and description, whether known or unknown (as defined below), whether
arising under federal, state, common or foreign law, that the Defendants, or any
of them, asserted, or could have asserted, against any of the Released Plaintiff
Parties that arise out of or relate in any way to the institution, maintenance,
prosecution or settlement of the Action (other than claims to enforce the
Settlement).
(hh)  “Settlement” means the resolution of the Action as against the Defendants
in accordance with the terms and provisions of this Stipulation.
(ii) “Settlement Amount” means the total principal amount of $10,000,000 in
cash.
(jj) “Settlement Fund” means (i) $10,000,000 in cash to be paid by or on behalf
of the Defendants into the Escrow Account (as set forth in paragraph 5(a) below)
and (ii) any earnings on any monies held in the Escrow Account.
(kk) “Settlement Hearing” means the hearing to be held by the Court to determine
whether the proposed Settlement is fair, reasonable and adequate and should be
approved.
(ll) “Stipulation” means this Stipulation and Agreement of Settlement.
(mm) “Taxes” means all taxes on the income of the Settlement Fund and expenses
and costs incurred in connection with the taxation of the Settlement Fund
(including, without limitation, expenses of tax attorneys and accountants).
(nn) “Unknown Claims” means any and all Settled Claims which the Class
Representative in the Action or any Class Member does not know to exist in his,
her or its favor at the time of the release of the Released Defendant Parties,
and any Settled Defendants’ Claims that any Defendant does not know to exist in
his, her or its favor at the time of the release of the Released Plaintiff
Parties, which if known by them might have affected their decisions with respect
to the Settlement.  With respect to any and all Settled Claims and Settled
Defendants’ Claims, the Parties stipulate and agree that, upon the Effective
Date, the Class Representative and the Defendants shall expressly, and each
Class Member shall be deemed to have, and by operation of the Judgment shall
have, expressly waived any and all provisions, rights and benefits conferred by
any law of any state or territory of the United States, or principle of common
law, which is similar, comparable, or equivalent to Cal. Civ. Code § 1542, which
provides:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.
The Class Representative and Defendants acknowledge, and other Class Members by
operation of law shall be deemed to have acknowledged, that the inclusion of
“Unknown Claims” in the definition of Settled Claims and Settled Defendants’
Claims was separately bargained for and was a key element of the Settlement.
SCOPE AND EFFECT OF SETTLEMENT
2. The obligations incurred pursuant to this Stipulation are, subject to
approval by the Court and such approval becoming Final, in full and final
disposition of the Action with respect to the Released Parties and any and all
Settled Claims and Settled Defendants’ Claims.
3. As of the Effective Date, the Class Representative and each and every Class
Member on behalf of themselves, and each of their respective heirs, executors,
trustees, administrators, predecessors, successors and assigns by operation of
the Judgment, will have fully, finally and forever waived, released, discharged
and dismissed each and every Settled Claim against each and every one of the
Released Defendant Parties and shall forever be barred and enjoined, without the
necessity of posting a bond, from commencing, instituting, prosecuting or
maintaining any of the Settled Claims against any of the Released Defendant
Parties.
4. As of the Effective Date, each of the Defendants, on behalf of themselves,
and each of their respective heirs, executors, trustees, administrators,
predecessors, successors and assigns by operation of the Judgment, will have
fully, finally and forever waived, released, discharged and dismissed each and
every Settled Defendants’ Claim, as against each and every one of the Released
Plaintiff Parties and shall forever be barred and enjoined, without the
necessity of posting a bond, from commencing, instituting, prosecuting or
maintaining any of the Settled Defendants’ Claims against any of the Released
Plaintiff Parties.
THE SETTLEMENT CONSIDERATION
5. In full settlement of the claims asserted in the Action against the
Defendants and in consideration of the releases specified in ¶¶3 and 4, above,
Defendants shall pay or cause to be paid the sum of $10,000,000 for the benefit
of the Class, as follows:
(a) Cash Payment.  Within twenty (20) business days after notice of entry of the
Preliminary Approval Order by the Court and provision by Class Counsel of
appropriate wire transfer and payee instructions, Defendant Herley will pay or
cause to be paid the sum of $10,000,000 into the Escrow Account.
USE AND TAX TREATMENT OF SETTLEMENT FUND
6. The Settlement Fund shall be used: (i) to pay any Taxes; (ii) to pay Notice
and Administration Expenses; (iii) to pay any attorneys’ fees and expenses
awarded by the Court; (iv) to pay any costs and expenses allowed by the Private
Securities Litigation Reform Act, 15 U.S.C. §78u-4, and awarded to the Class
Representative by the Court; and (v) to pay claims to Authorized Claimants.
7. The Net Settlement Fund shall be distributed to Authorized Claimants as
provided in ¶¶16-25 hereof.  The Net Settlement Fund shall remain in escrow
prior to the Effective Date.  All funds held in the Escrow Account shall be
deemed to be in the custody of the Court and shall remain subject to the
jurisdiction of the Court until such time as the funds shall be distributed or
returned pursuant to ¶35 of this Stipulation and/or further order of the
Court.  The Escrow Account shall be invested in instruments backed by the full
faith and credit of the United States Government, or fully insured by the United
States Government or an agency thereof, and the proceeds of these instruments
shall be reinvested as they mature in similar instruments at the then-current
market rates, provided however, that any residual cash balances and cash pending
investment in United States Treasury Bill, may be invested and reinvested in a
money market mutual fund comprised exclusively of investments secured by the
full faith and credit of the United States.  Neither Defendants nor Defendants’
Counsel shall have any responsibility or liability for investment decisions.
8. After the Settlement Amount has been paid by Defendants into the Escrow
Account in accordance with ¶5 above, the Parties agree to treat the Settlement
Amount, as a “qualified settlement fund” within the meaning of Treas. Reg. §
1.468B-1.  In addition, Class Counsel shall timely make, or cause to be made,
such elections as necessary or advisable to carry out the provisions of this
paragraph, including the “relation-back election” (as defined in Treas. Reg. §
1.468B-1) back to the earliest permitted date.  Such election shall be made in
compliance with the procedures and requirements contained in such
regulations.  It shall be the responsibility of Class Counsel to timely and
properly prepare and deliver, or cause to be prepared and delivered, the
necessary documentation for signature by all necessary parties, and thereafter
take all such actions as may be necessary or appropriate to cause the
appropriate filing to occur.
(a) For the purposes of Section 468B of the Internal Revenue Code of 1986, as
amended, and Treas. Reg. § 1.468B promulgated thereunder, the “administrator”
shall be Class Counsel or its successor, which shall timely and properly file,
or cause to be filed, all informational and other tax returns necessary or
advisable with respect to the interest earned on the fund deposited in the
Escrow Account (including without limitation the returns described in Treas.
Reg. § 1.468B-2(k)).  Such returns (as well as the election described above)
shall be consistent with this paragraph and in all events shall reflect that all
taxes (including any estimated taxes, interest, or penalties) on the income
earned on the funds deposited in the Escrow Account shall be paid out of such
funds as provided in subparagraph (c) hereof.
(b) All (i) taxes (including any estimated taxes, interest or penalties) arising
with respect to the income earned on the funds deposited in the Escrow Account;
and (ii) expenses and costs incurred in connection with the operation and
implementation of this paragraph (including, without limitation, expenses of tax
attorneys and/or accountants, mailing and distribution costs, and expenses
relating to filing (or failing to file) the returns described in this paragraph)
(collectively “Taxes”), shall be paid solely out of the Escrow Account.  In all
events, the Defendants shall have no liability or responsibility for the Taxes
or the filing of any tax returns or other documents with the Internal Revenue
Service or any other state or local taxing authority.  In the event any Taxes
and Tax Expenses are owed by any Defendant on any interest earned on the funds
on deposit in the Escrow Account, such amounts shall also be paid out of the
Escrow Account.  Any taxes or tax expenses owed on any interest earned on the
Settlement Amount prior to its transfer to the Escrow Account shall be the sole
responsibility of Defendants.
(c) Taxes shall be treated as, and considered to be, a cost of administration of
the Settlement and shall be timely paid, or caused to be paid, by Class Counsel
out of the Escrow Account without prior order from the Court, and Class Counsel
shall be obligated (notwithstanding anything herein to the contrary) to withhold
from distribution to Authorized Claimants any funds necessary to pay such
amounts (as well as any amounts that may be required to be withheld under Treas.
Reg. § 1.468B-2(1)(2)).  The Parties agree to cooperate with Class Counsel, each
other, and their tax attorneys and accountants to the extent reasonably
necessary to carry out the provisions of this paragraph.
9. This is not a claims-made settlement.  As of the Effective Date, Defendants
shall not have any right to the return of the Settlement Fund or any portion
thereof irrespective of the number of Proofs of Claim filed, the collective
amount of losses of Authorized Claimants, the percentage of recovery of losses,
or the amounts to be paid to Authorized Claimants from the Net Settlement Fund.
10. The Claims Administrator shall administer the Settlement under Class
Counsel’s supervision and subject to the jurisdiction of the Court.  Except as
stated in ¶19 below, Defendants shall have no responsibility for the
administration of the Settlement, and shall have no liability to the Class in
connection with such administration.
ATTORNEYS’ FEES AND EXPENSES
11. Class Counsel, on behalf of all plaintiffs’ counsel in the Action, will
apply to the Court for an award from the Settlement Fund of (i) attorneys’ fees
and (ii) reimbursement of out-of-pocket expenses incurred in prosecuting the
Action, plus any interest on such amount at the same rate and for the same
periods as earned by the Settlement Fund (“Fee and Expenses
Application”).  Defendants will not oppose the Fee and Expenses
Application.  Any attorneys’ fees and expenses awarded by the Court shall be
paid from the Settlement Fund to Class Counsel immediately after entry of the
Order awarding such attorneys’ fees and expenses, notwithstanding the existence
of any timely filed objections thereto, or potential for appeal therefrom, or
collateral attack on the Settlement or any part thereof.  Class Counsel and each
such plaintiffs’ counsel is obligated to refund to the Settlement Fund, within
fourteen (14) business days, the amount received by each plus accrued interest
at the rate earned by the Settlement Fund, if and when, as a result of any
appeal and/or further proceeding on remand, or successful collateral attack, the
attorneys’ fees or expense award is reduced or reversed, if the award order does
not become final, if the Settlement itself is voided by any Party as provided
herein, or if the Settlement is later reversed or modified by any court.  Class
Counsel shall determine and distribute the attorneys’ fees among plaintiffs’
counsel in a manner in which they believe reflects the contributions of such
counsel to the prosecution and settlement of the Action with Defendants and the
benefits conferred on the Class.
12. Class Representative and Class Counsel may not cancel or terminate the
Stipulation or the Settlement in accordance with ¶30 or otherwise based on this
Court’s or any appellate court’s ruling with respect to the Fee and Expense
Application or other fee and expense award in the Action.  Defendants have no
responsibility or liability for the allocation of attorneys’ fees and expenses.
ADMINISTRATION EXPENSES
13. Except as otherwise provided herein, the Settlement Fund shall remain in
escrow pending (i) final approval of the Settlement by the Court, (ii) the
expiration of all rights of appeal of the Judgment, and (iii) the final denial
of any and all appeals or objections or collateral attacks or challenges to the
Settlement.
14. Prior to the Effective Date and without further order of the Court, Class
Counsel may expend up to $100,000 from the Settlement Fund to pay the Notice and
Administration Expenses actually incurred.  Such costs and expenses shall
include, without limitation, the actual costs of publication, printing and
mailing the Notice, reimbursements to nominee owners for forwarding the Notice
to their beneficial owners, the administrative expenses incurred and fees
charged by the Claims Administrator in connection with providing notice and
processing the submitted claims, and the fees, if any, related to the Escrow
Account and the investment of the Settlement Fund.
15. Class Counsel will apply to the Court for a Class Distribution Order, on
notice to Defendants’ Counsel, approving the Claims Administrator’s
administrative determinations concerning the acceptance and rejection of the
claims submitted herein and approving any fees and expenses not previously
applied for, including the fees and expenses of the Claims Administrator, and,
if the Effective Date has occurred, directing the payment of the Net Settlement
Fund to Authorized Claimants.
DISTRIBUTION TO AUTHORIZED CLAIMANTS
16. The Claims Administrator shall determine each Authorized Claimant’s pro rata
share of the Net Settlement Fund based upon each Authorized Claimant’s
Recognized Loss, as defined in the Plan of Allocation of Net Settlement Fund
(the “Plan of Allocation”) included in the Notice, or in such other plan of
allocation as the Court may approve.  Each Authorized Claimant shall be
allocated a pro rata share of the Net Settlement Fund based on his, her or its
Recognized Loss compared to the total Recognized Losses of all Authorized
Claimants.  No Person shall have any claim against Class Representative, Class
Counsel, the Escrow Agent, Defendants, Defendants’ Counsel, the Claims
Administrator or other entity designated by Class Counsel based on distributions
made substantially in accordance with the Stipulation and the settlement
contained herein, a Court-approved Plan of Allocation, or further order(s) of
the Court.
17. Defendants will take no position with respect to the Plan of
Allocation.  The Plan of Allocation is a matter separate and apart from the
proposed Settlement between the Class Representative and Defendants, and any
decision by the Court concerning the Plan of Allocation shall not affect the
validity or finality of the proposed Settlement.  The Plan of Allocation is not
a necessary term of this Stipulation and it is not a condition of this
Stipulation that any particular plan of allocation be approved by the
Court.  Class Representative and Class Counsel may not cancel or terminate the
Stipulation or the Settlement in accordance with ¶30 or otherwise based on the
Court’s or any appellate court’s ruling with respect to the Plan of Allocation
or any plan of allocation in the Action.  Defendants shall have no
responsibility or liability for reviewing or challenging claims, or the
allocation of the Net Settlement Fund.
ADMINISTRATION OF THE SETTLEMENT
18. Except as otherwise ordered by the Court, any member of the Class who fails
to timely submit a valid Proof of Claim and Release form will not be entitled to
receive any of the proceeds from the Net Settlement Fund but will otherwise be
bound by all of the terms of this Stipulation and the Settlement, including the
terms of the Judgment to be entered in the Action and the releases provided for
herein, and will be barred from bringing any action against the Released
Defendant Parties concerning the Settled Claims.  Notwithstanding the foregoing,
Class Counsel may, in their discretion, accept for processing late submitted
claims so long as the distribution of the Net Settlement Fund to Authorized
Claimants is not materially delayed.
19. Class Counsel shall be responsible for supervising the administration of the
Settlement and disbursement of the Net Settlement Fund by the Claims
Administrator.  Defendants’ Counsel shall cooperate in the administration of the
Settlement only to the extent reasonably necessary to effectuate its terms,
including causing Herley to provide to Class Counsel, or the Claims
Administrator, all information obtainable by reasonable efforts identifying by
name and address the persons and entities who were shareholders during the Class
Period, including banks, brokerage firms, institutions and other nominees and
record owners, by the date set by the Court for the hearing on whether to
preliminarily approve the Settlement.  This information has previously been
provided to Norfolk by Herley.  Except for funding the Settlement Fund as set
forth in ¶5 above, and providing the transfer records, Defendants shall have no
liability, obligation or responsibility for the administration of the
Settlement, the allocation of the Settlement proceeds or the reviewing or
challenging of claims of members of the Class.  Class Counsel shall be solely
responsible for designating the Claims Administrator, subject to approval by the
Court.
20. For purposes of determining the extent, if any, to which a Class Member
shall be entitled to be treated as an “Authorized Claimant,” the following
conditions shall apply:
(a) Each Class Member shall be required to submit a Proof of Claim
(substantially in the form of Exhibit 2 to Exhibit A hereto), signed under
penalty of perjury, and supported by such documents as are designated therein,
including proof of the claimant’s loss, or such other documents or proof as
Class Counsel, in its discretion, may deem acceptable and subject to the
approval of the Court;
(b) All Proofs of Claim must be submitted by the date specified unless such
period is extended by Order of the Court.  Any Class Member who fails to submit
a Proof of Claim by such date shall be forever barred from receiving any payment
pursuant to this Stipulation (unless, by Order of the Court, a later submitted
Proof of Claim by such Class Member is approved), but shall in all other
respects be bound by all of the terms of this Stipulation and the Settlement,
including the terms of the Judgment to be entered in the Action and the releases
provided for herein, and will be barred from bringing any action against the
Released Defendant Parties concerning the Settled Claims.  A Proof of Claim
shall be deemed to have been submitted when posted, if received with a postmark
indicated on the envelope, provided that it is received before the motion for
the Class Distribution Order is filed.  In all other cases, the Proof of Claim
shall be deemed to have been submitted when actually received by the Claims
Administrator;
(c) Each Proof of Claim shall be submitted to and reviewed by the Claims
Administrator, under the supervision of Class Counsel, who shall determine in
accordance with this Stipulation the extent, if any, to which each claim shall
be allowed, subject to review by the Court pursuant to subparagraph (f) below;
(d) Proofs of Claim that do not meet the submission requirements may be
rejected.  Prior to rejection of a Proof of Claim, the Claims Administrator
shall communicate with the claimant in order to afford the claimant the
opportunity to remedy curable deficiencies in the Proof of Claim submitted.  The
Claims Administrator, under supervision of Class Counsel, shall notify, in a
timely fashion and in writing, all claimants whose Proofs of Claim they propose
to reject in whole or in part, setting forth the reasons therefore, and shall
indicate in such notice that the claimant whose claim is to be rejected in whole
or in part has the right to a review by the Court if such claimant so desires
and if such claimant complies with the requirements of subparagraph (e) below;
(e) If any claimant who is notified by the Claims Administrator that the Claims
Administrator intends to propose that his, her or its claim be rejected in whole
or in part desires to contest such rejection, such claimant must, within twenty
(20) days after the date of mailing of the notice required in subparagraph (d)
above, serve upon the Claims Administrator a notice and statement of reasons
indicating the claimant’s grounds for contesting the rejection along with any
supporting documentation, and requesting a review thereof by the Court.  If a
dispute concerning a claim cannot be otherwise resolved, Class Counsel shall
thereafter present the request for review to the Court; and
(f) The administrative determinations of the Claims Administrator accepting and
rejecting claims shall be presented to the Court, on notice to Defendants’
Counsel, for approval by the Court in the Class Distribution Order.
21. Each claimant shall be deemed to have submitted to the jurisdiction of the
Court with respect to the claimant’s claim, and the claim will be subject to
investigation and discovery under the Federal Rules of Civil Procedure, provided
that such investigation and discovery shall be limited to that claimant’s status
as a Class Member and the validity and amount of the claimant’s claim, and any
such discovery shall not be sought from the Individual Defendants.  In
connection with processing of the Proofs of Claim, no discovery shall be allowed
on the merits of the Action or of the Settlement.
22. Payment pursuant to this Stipulation shall be deemed final and conclusive
against all Class Members.  All Class Members whose claims are not approved by
the Court shall be barred from participating in distributions from the Net
Settlement Fund, but otherwise shall be bound by all of the terms of this
Stipulation and the Settlement, including the terms of the Judgment to be
entered in the Action and the releases provided for herein, and will be barred
from bringing any action against the Released Defendant Parties concerning the
Settled Claims.
23. All proceedings with respect to the administration, processing and
determination of claims described by ¶¶18 through 22 of this Stipulation and the
determination of all controversies relating thereto, including disputed
questions of law and fact with respect to the validity of claims, shall be
subject to the jurisdiction of the Court.
24. The Net Settlement Fund shall be distributed to Authorized Claimants by the
Claims Administrator only after the Effective Date and after: (i) all claims
have been processed, and all claimants whose claims have been rejected or
disallowed, in whole or in part, have been notified and provided the opportunity
to be heard concerning such rejection or disallowance; (ii) all objections with
respect to all rejected or disallowed claims have been resolved by the Court,
and all appeals therefrom have been resolved or the time therefore has expired;
(iii) all matters with respect to attorneys’ fees, costs, and disbursements have
been resolved by the Court, all appeals therefrom have been resolved or the time
therefore has expired, and (iv) all Notice and Administrative Expenses and Taxes
have been paid.
25. If the funds remaining in the Net Settlement Fund following pro rata
distribution(s) to all Authorized Claimants are of an amount that is not cost
effective or efficient to redistribute to the Class, then such remaining funds,
after payment of any further Notice and Administration Expenses, shall, without
the need for a further court order, be contributed to the United States Navy
Memorial Foundation, 701 Pennsylvania Avenue, NW, Washington, DC  20004.
TERMS OF THE PRELIMINARY APPROVAL ORDER
26. Concurrently with their application for preliminary Court approval of the
Settlement contemplated by this Stipulation and promptly after execution of this
Stipulation, Class Counsel and Defendants’ Counsel shall jointly apply to the
Court for entry of the Preliminary Approval Order, which shall be substantially
in the form annexed hereto as Exhibit A.  The Preliminary Approval Order will,
inter alia, set the date for the Settlement Hearing and prescribe the method for
giving notice of the Settlement to the Class.
27. As ordered by the Court, Class Counsel shall cause the Claims Administrator
to mail the Notice and Proof of Claim to those members of the Class at the
address of each such Person as set forth in the records of Herley or its
transfer agent(s), or who otherwise may be identified through further reasonable
effort.  Class Counsel shall cause the Claims Administrator to publish the
Summary Notice of the proposed Settlement in Investor’s Business Daily and
transmit it over Business Wire, or other wire service, within ten (10) calendar
days of the mailing of the Notice, or according to whatever other form or manner
might be ordered by the Court.
TERMS OF THE JUDGMENT
28. If the Settlement contemplated by this Stipulation is approved by the Court,
Class Counsel and Defendants’ Counsel shall jointly request that the Court enter
a Judgment substantially in the form annexed hereto as Exhibit B.
EFFECTIVE DATE OF SETTLEMENT, WAIVER OR TERMINATION
29. The Effective Date of this Settlement shall be the date when all of the
following shall have occurred:
(a) the contribution to the Settlement Fund, as required by ¶ 5 hereof;
(b) entry of the Preliminary Approval Order, which shall be in all material
respects substantially in the form set forth in Exhibit A annexed hereto;
(c) approval by the Court of the Settlement, following notice to the Class and a
hearing, as prescribed by Rule 23 of the Federal Rules of Civil Procedure; and
(d) a Judgment, which shall be in all material respects substantially in the
form set forth in Exhibit B annexed hereto, has been entered by the Court and
has become Final, or, in the event that the Court enters a judgment in form
materially different than that provided above (“Alternative Judgment”) and
either of the Parties does not elect to terminate this Settlement, the date that
such Alternative Judgment becomes Final.
30. Defendants’ Counsel and Class Counsel shall have the right to terminate the
Settlement and this Stipulation by providing written notice of their election to
do so (“Termination Notice”) to all other Parties hereto within thirty (30)
calendar days of: (a) the Court’s declining to enter the Preliminary Approval
Order in any material respect; (b) the Court’s refusal to approve this
Stipulation or any material part of it; (c) the Court’s declining to enter the
Judgment in any material respect; (d) the date upon which the Judgment is
modified or reversed in any material respect by the United States Court of
Appeals or the Supreme Court of the United States; or (e) in the event that the
Court enters an Alternative Judgment and none of the Parties hereto elects to
terminate this Settlement, the date upon which such Alternative Judgment is
modified or reversed in any material respect by the Court of Appeals or the
Supreme Court of the United States.
31. In addition to all of the rights and remedies that the Class Representative
and Class Counsel have under the terms of this Stipulation, they shall also have
the right to terminate this Stipulation in the event that Defendants do not pay
or cause to be paid the Settlement Amount as provided in ¶5 above, by providing
written notice of their election to do so to all other Parties to this
Stipulation and Defendants’ failure to pay the Settlement Amount within ten (10)
calendar days of the notice.
32. If an option to withdraw from and terminate this Stipulation and Settlement
arises under ¶¶30-31 above, (i) neither Defendants nor the Class Representative
will be required for any reason or under any circumstance to exercise that
option; and (ii) any exercise of that option shall be made in good faith, but in
the sole and unfettered discretion of Herley or the Class Representative, as
applicable.
33. Except as otherwise provided herein, in the event the Settlement is
terminated or fails to become effective for any reason, then the Settlement
shall be without prejudice, and none of its terms shall be effective or
enforceable except as specifically provided herein, the Parties to this
Stipulation shall be deemed to have reverted to their respective litigation
positions in the Action immediately prior to the Court ordered settlement
conference of June 23, 2010, and except as otherwise expressly provided, the
Parties in the Action shall proceed in all respects as if this Stipulation and
any related orders had not been entered.  In such event, the fact and terms of
this Stipulation, or any aspect of the negotiations leading to this Stipulation
shall not be admissible in any trial of this Action.
34. If the Settlement is terminated pursuant to the provisions of ¶¶30-31, any
portion of the $10,000,000 of the Settlement Amount previously paid by or on
behalf of Defendants shall be returned, on a pro rata basis according to their
respective contributions pursuant to paragraph 5(a), to Defendant Herley,
together with any interest earned thereon, less any Taxes paid or due with
respect to such income, less Notice and Administration Expenses actually
incurred and paid or payable from the Settlement Amount (not to exceed
$100,000), and less the fees, if any, of the Escrow Agent.
NO ADMISSION OF WRONGDOING
35. Except as set forth in paragraph 37 below, this Stipulation, whether or not
consummated, and any negotiations, proceedings or agreements relating to the
Stipulation, the Settlement, and any matters arising in connection with
settlement negotiations, proceedings, or agreements, shall not be offered or
received against the Defendants for any purpose, and in particular:
(a) do not constitute, and shall not be offered or received against the
Defendants as evidence of, or construed as, or deemed to be evidence of any
presumption, concession or admission by any of the Defendants with respect to
the truth of any fact alleged by the Class Representative and the Class or the
validity of any claim that had been or could have been asserted in the Action or
in any litigation, including but not limited to the Settled Claims, or of any
liability, negligence, fault or wrongdoing of the Defendants;
(b) do not constitute, and shall not be offered or received against the
Defendants as evidence of a presumption, concession or admission of any fault,
misrepresentation or omission with respect to any statement or written document
approved or made by any Defendant, or against the Class Representative or any
other members of the Class as evidence of any infirmity in the claims of the
Class Representative or the other members of the Class;
(c) do not constitute, and shall not be offered or received against the
Defendants or against the Class Representative or any other members of the
Class, as evidence of a presumption, concession or admission with respect to any
liability, negligence, fault or wrongdoing, or in any way referred to for any
other reason as against any of the Parties to this Stipulation, in any other
civil, criminal or administrative action or proceeding, other than such
proceedings as may be necessary to effectuate the provisions of this
Stipulation;
(d) do not constitute, and shall not be construed against Defendants, the Class
Representative or any other members of the Class, as an admission or concession
that the consideration to be given hereunder represents the amount which could
be or would have been recovered after trial; and
(e) do not constitute, and shall not be construed as or received in evidence as,
an admission, concession or presumption against the Class Representative or any
other members of the Class or any of them that any of their claims are without
merit or infirm or that damages recoverable under the Consolidated Complaint,
would not have exceeded the Settlement Amount.
36. Defendants may file this Stipulation and/or the Judgment in any action that
may be brought against them in order to support a defense or counterclaim based
on principles of res judicata, collateral estoppel, release, good-faith
settlement, or any theory of claim preclusion or issue preclusion or similar
defense or counterclaim, or to effectuate the liability protection granted them
under any applicable insurance policies.  Any Party may file this Stipulation
and/or the Judgment in any action that may be brought to enforce the terms of
this Stipulation and/or the Judgment.  All Parties submit to the jurisdiction of
the Court for purposes of implementing and enforcing the Settlement.
MISCELLANEOUS PROVISIONS
37. All of the exhibits attached hereto are hereby incorporated by reference as
though fully set forth herein.
38. The Parties to this Stipulation and Agreement of Settlement intend the
Settlement of the Action to be a final and complete resolution of all disputes
asserted or which could have been asserted by the Parties with respect to the
Settled Claims and Settled Defendants’ Claims.  Accordingly, the Class
Representative and Defendants agree not to assert in any forum that the Action
was brought, prosecuted or defended in bad faith or without a reasonable
basis.  The Parties hereto shall assert no claims pursuant to Rule 11 of the
Federal Rules of Civil Procedure or the Private Securities Litigation Reform
Act, 15 U.S.C. §78u-4, relating to the maintenance, prosecution, defense or
settlement of the Action.  The Parties agree that the amount paid and the other
terms of the Settlement were negotiated at arm’s-length in good faith by the
Parties, and reflect a settlement that was reached voluntarily after
consultation with experienced legal counsel.  The Parties reserve their right to
rebut, in a manner that such party determines to be appropriate, any contention
made in any public forum that the Action was brought or defended in bad faith or
without a reasonable basis.
39. This Stipulation may not be modified or amended, nor may any of its
provisions be waived, except by a writing signed by all Parties hereto or their
successors.
40. The headings herein are used for the purpose of convenience only and are not
meant to have legal effect.
41. The administration and consummation of the Settlement as embodied in this
Stipulation shall be under the authority of the Court, and the Court shall
retain jurisdiction for the purpose of entering orders providing for awards of
attorneys’ fees and any expenses and enforcing the terms of this Stipulation.
42. The waiver by one party of any breach of this Stipulation by any other party
shall not be deemed a waiver of any other prior or subsequent breach of this
Stipulation.
43. This Stipulation and its exhibits constitute the entire agreement among the
Parties hereto concerning the Settlement of the Action as against Defendants,
and no representations, warranties, or inducements have been made by any party
hereto concerning this Stipulation and its exhibits other than those contained
and memorialized in such documents.
44. This Stipulation may be executed in one or more counterparts.  All executed
counterparts and each of them shall be deemed to be one and the same instrument
provided that counsel for the Parties to this Stipulation shall exchange among
themselves original signed counterparts.  Signatures sent by facsimile or pdf
shall be deemed originals for the purposes of satisfying Pennsylvania or any
other rules of evidence.
45. This Stipulation shall be binding when signed, but the Settlement shall be
effective only on the condition that the Effective Date occurs.
46. This Stipulation shall be binding upon, and inure to the benefit of, the
successors and assigns of the Parties hereto.
47. The construction, interpretation, operation, effect and validity of this
Stipulation, and all documents necessary to effectuate it, shall be governed by
the internal laws of the Commonwealth of Pennsylvania without regard to
conflicts of laws, except to the extent that federal law requires that federal
law govern.
48. This Stipulation shall not be construed more strictly against one Party than
another merely by virtue of the fact that it, or any part of it, may have been
prepared by counsel for one of the Parties, it being recognized that it is the
result of arm’s-length negotiations among the Parties, and all Parties have
contributed substantially and materially to the preparation of this Stipulation.
49. All counsel and any other person executing this Stipulation and any of the
exhibits hereto, or any related settlement documents, warrant and represent that
they have the full authority to do so, and that they have the authority to take
appropriate action required or permitted to be taken pursuant to the Stipulation
to effectuate its terms.
50. Class Counsel and Defendants’ Counsel agree to cooperate fully with one
another in seeking Court approval of the Preliminarily Approval Order, the
Stipulation and the Settlement, and to promptly agree upon and execute all such
other documentation as reasonably may be required to obtain final approval by
the Court of the Settlement.
51. If a case is commenced subsequent to the execution of this Stipulation with
respect to any Defendant under Title 11 of the United States Code (Bankruptcy),
or a trustee, receiver or conservator is appointed under any similar law, and in
the event of the entry of a final order of a court of competent jurisdiction
determining the transfer of money to the Settlement Fund or any portion thereof
by or on behalf of the Defendant to be a preference, voidable transfer,
fraudulent transfer or similar transaction, and any portion thereof is required
to be returned, and such amount is not promptly deposited to the Settlement Fund
by others, then, at the election of Class Counsel, the parties shall jointly
move the Court to vacate and set aside the releases given and the Judgment
entered in favor of such Defendant pursuant to this Stipulation which releases
and the Judgment shall be null and void, and the parties so affected shall be
restored to their respective positions in the Action as of June 23, 2010, and
any other cash amounts in the Settlement Fund paid by or on behalf of such
affected Defendant shall be returned as provided herein.
52. Any public statement by Class Counsel or Norfolk concerning the Settlement
shall be consistent with this Stipulation and shall not be made until three (3)
business days after the execution of the Preliminary Approval Order.


 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Parties hereto have caused this Stipulation to be
executed, by their duly authorized attorneys, as of July 2, 2010.


BLANK ROME LLP
LABATON SUCHAROW LLP
_______________________________
James T. Smith
Evan H. Lechtman
One Logan Square
Philadelphia, PA 19102
 
_______________________________
Jonathan Gardner
140 Broadway
New York, New York  10005
Counsel for Defendants Herley Industries, Inc., Lee Blatt, Myron Levy, Anello
Garefino, Thomas Gilboy, and John Kelley
KIRBY McINERNEY LLP
 
________________________________
Ira M. Press
Andrew McNeela
825 Third Avenue
New York, New York  10022
 
 
Counsel for the Class and Class Representative Norfolk County Retirement System



 
 

--------------------------------------------------------------------------------

 
EXHIBIT A
IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA



   
:
   
IN RE HERLEY INDUSTRIES, INC.
:
Case No. 06-CV-2596 (JRS)
 
SECURITIES LITIGATION
:
     
:
 



[PROPOSED] PRELIMINARY APPROVAL ORDER PROVIDING FOR
NOTICE AND HEARING IN CONNECTION WITH
PROPOSED CLASS ACTION SETTLEMENT


WHEREAS, as of July 2, 2010, Lead Plaintiff and Class Representative Norfolk
County Retirement System (“Norfolk” or “Class Representative”), on behalf of the
Class entered into a Stipulation and Agreement of Settlement (“Stipulation”)
with the Defendants Herley Industries, Inc. (“Herley”), Lee Blatt, Myron Levy,
Anello Garefino, Thomas Gilboy, and John Kelley (collectively the “Defendants,”
without Herley the “Individual Defendants”), which is subject to review under
Rule 23 of the Federal Rules of Civil Procedure and which, together with the
exhibits thereto, sets forth the terms and conditions of the proposed settlement
of the claims alleged in the Consolidated Complaint (“Consolidated Complaint”)
with prejudice (the “Settlement”); and the Court having read and considered the
Stipulation and the accompanying exhibits; and the parties to the Stipulation
having consented to the entry of this Order; and all capitalized terms used
herein having the meanings defined in the Stipulation;
WHEREAS, on September 30, 2009, the Court certified the Action as a class
action; and
WHEREAS, on January 15, 2010, Norfolk was named as Lead Plaintiff and Class
Representative and the law firms of Labaton Sucharow LLP and Kirby McInerney LLP
as Class Counsel, pursuant to Rules 23(a) and (b)(3) of the Federal Rules of
Civil Procedure;
NOW, THEREFORE, IT IS HEREBY ORDERED, this _______ day of July, 2010 that:
1. The Court has reviewed the Stipulation and preliminarily finds the Settlement
set forth therein to be fair, reasonable and adequate, subject to further
consideration at the settlement hearing described below.
2. A hearing (the “Settlement Hearing”) pursuant to Rule 23(e) of the Federal
Rules of Civil Procedure is hereby scheduled to be held before the Court on
______, 2010, at ___:_____  __.m. for the following purposes:
(a) to determine whether the proposed Settlement is fair, reasonable and
adequate, and should be approved by the Court;
(b) to determine whether the Final Order and Judgment as provided under the
Stipulation should be entered, dismissing the Action on the merits and with
prejudice, and to determine whether the release by the Class of the Settled
Claims, as set forth in the Stipulation, should be provided to the Released
Defendant Parties;
(c) to determine whether the proposed Plan of Allocation for the proceeds of the
Settlement is reasonable and should be approved by the Court;
(d) to consider Class Counsel’s application for an award of attorneys’ fees and
reimbursement of expenses;
(e) to consider Class Representative’s application, if any, for its reasonable
costs and expenses (including lost wages) relating to its representation of the
Class; and
(f) to rule upon such other matters as the Court may deem appropriate.
3. The Court reserves the right to approve the Settlement with or without
modification and with or without further notice of any kind.  The Court further
reserves the right to enter the Judgment approving the Settlement and dismissing
the Action with prejudice regardless of whether it has approved the Plan of
Allocation or awarded attorneys’ fees and expenses.  The Court may also adjourn
the Settlement Hearing or modify any of the dates herein without further notice
to members of the Class.
4. The Court approves the form, substance and requirements of the Notice of
Proposed Class Action Settlement (the “Notice”) and the Proof of Claim and
Release form (“Proof of Claim”), substantially in the forms annexed hereto as
Exhibits 1 and 2 respectively.
5. The Court approves the appointment of The Garden City Group, Inc.  as the
Claims Administrator to supervise and administer the notice procedures as well
as the processing of claims.  The Claims Administrator shall cause the Notice
and the Proof of Claim, substantially in the forms annexed hereto, to be mailed,
by first class mail, postage prepaid, on or before July 16, 2010 (“Notice
Date”), to all Class Members who can be identified with reasonable effort.  To
the extent it has not already done so, Herley shall cause its transfer records
and shareholder information to be made available to the Claims Administrator
within ten (10) calendar days from the date of this order for the purpose of
identifying and giving notice to the Class.  The Claims Administrator shall use
reasonable efforts to give notice to nominee purchasers such as brokerage firms
and other persons or entities who purchased or otherwise acquired Herley common
stock during the period from October 1, 2001 through June 14, 2006, inclusive,
(the “Class Period”) as record owners but not as beneficial owners.  Such
nominee purchasers are directed, within seven (7) calendar days of their receipt
of the Notice, to either send copies of the Notice and Proof of Claim to their
beneficial owners by first class mail, or to provide the Claims Administrator
with lists of the names and addresses of the beneficial owners, and the Claims
Administrator is ordered to send the Notice and Proof of Claim promptly to such
identified beneficial owners by first class mail.  Nominee purchasers who elect
to send the Notice and Proof of Claim to their beneficial owners shall also send
a statement to the Claims Administrator confirming that the mailing was made as
directed.  Additional copies of the Notice shall be made available to any record
holder requesting such for the purpose of distribution to beneficial owners, and
such record holders shall be reimbursed from the Settlement Fund, after receipt
by the Claims Administrator of proper documentation, for their reasonable
expenses incurred in sending the Notices and Proofs of Claim to beneficial
owners.  Class Counsel shall, at or before the Settlement Hearing, file with the
Court proof of mailing of the Notice and Proof of Claim.
6. All fees, costs, and expenses incurred in identifying and notifying members
of the Class shall be paid from the Settlement Fund.
7. The Court approves the form of the Summary Notice of Hearing on Proposed
Class Action Settlement (“Summary Notice”) substantially in the form annexed
hereto as Exhibit 3 and directs that Class Counsel shall cause the Summary
Notice to be published in Investor’s Business Daily and transmitted over
Business Wire within ten (10) calendar days of the Notice Date.  Class Counsel
shall, at or before the Settlement Hearing, file with the Court proof of
publication of the Summary Notice.
8. The form and content of the notice program described herein, and the method
set forth herein of notifying the Class of the Settlement and its terms and
conditions, meet the requirements of Rule 23 of the Federal Rules of Civil
Procedure, Section 21D(a)(7) of the Securities Exchange Act of 1934, 15 U.S.C. §
78u-4(a)(7), as amended by the Private Securities Litigation Reform Act of 1995,
and due process, constitute the best notice practicable under the circumstances,
and shall constitute due and sufficient notice to all persons and entities
entitled thereto.
9. In order to be entitled to receive a distribution from the net monetary
recovery pursuant to the Settlement (the “Net Settlement Fund”), in the event
the Settlement is effected in accordance with the terms and conditions set forth
in the Stipulation, each Class Member shall take the following actions and be
subject to the following conditions:
(a) A properly executed Proof of Claim, substantially in the form attached
hereto as Exhibit 2, must be submitted to the Claims Administrator, at the
address indicated in the Notice, postmarked not later than one hundred twenty
(120) calendar days after the Notice Date.  Such deadline may be further
extended by Court Order.  Each Proof of Claim shall be deemed to have been
submitted when postmarked (if properly addressed and mailed by first class mail,
postage prepaid) provided such Proof of Claim is actually received prior to the
motion for an order of the Court approving distribution of the Net Settlement
Fund.  Any Proof of Claim submitted in any other manner shall be deemed to have
been submitted when it was actually received at the address designated in the
Notice.  Any Class Member who does not timely submit a Proof of Claim within the
time provided for shall be barred from sharing in the distribution of the
proceeds of the Net Settlement Fund, unless otherwise ordered by the Court.
(b) The Proof of Claim submitted by each Class Member must satisfy the following
conditions, unless otherwise ordered by the Court:  (i) it must be properly
completed, signed and submitted in a timely manner in accordance with the
provisions of the preceding subparagraph; (ii) it must be accompanied by
adequate supporting documentation for the transactions reported therein, in the
form of broker confirmation slips, broker account statements, an authorized
statement from the broker containing the transactional information found in a
broker confirmation slip, or such other documentation as is deemed adequate by
Class Counsel; (iii) if the person executing the Proof of Claim is acting in a
representative capacity, a certification of his, her or its current authority to
act on behalf of the Class Member must be included in the Proof of Claim; and
(iv) the Proof of Claim must be complete and contain no material deletions or
modifications of any of the printed matter contained therein and must be signed
under penalty of perjury.
(c) As part of the Proof of Claim, each Class Member shall submit to the
jurisdiction of the Court with respect to the claim submitted, and shall
(subject to effectuation of the Settlement) release all Settled Claims as
provided in the Stipulation.
(d) Each Proof of Claim shall be submitted to and reviewed by the Claims
Administrator, under the supervision of Class Counsel, who shall determine in
accordance with this Stipulation the extent, if any, to which each claim shall
be allowed, subject to review by the Court.
(e) Proofs of Claim that do not meet the submission requirements may be
rejected.  Prior to rejection of a Proof of Claim, the Claims Administrator
shall communicate with the claimant in order to afford the claimant the
opportunity to remedy curable deficiencies in the Proof of Claim submitted.  The
Claims Administrator, under supervision of Class Counsel, shall notify, in a
timely fashion and in writing, all claimants whose Proofs of Claim they propose
to reject in whole or in part, setting forth the reasons therefore, and shall
indicate in such notice that the claimant whose claim is to be rejected in whole
or in part has the right to a review by the Court if such claimant so desires
and if such claimant complies with the requirements below.
(f) If any claimant who is notified by the Claims Administrator that the Claims
Administrator intends to propose that his, her or its claim be rejected in whole
or in part desires to contest such rejection, such claimant must, within the
deadline established by the Claims Administrator, serve upon the Claims
Administrator a notice and statement of reasons indicating the claimant’s
grounds for contesting the rejection along with any supporting documentation,
and requesting a review thereof by the Court.  If a dispute concerning a claim
cannot be otherwise resolved, Class Counsel shall thereafter present the request
for review to the Court.
10. Class Members were previously notified of their right to request exclusion
from the Class by dissemination of the Notice of Pendency of Class Action
(“Pendency Notice”), as ordered by the Court on April 5, 2010, and no additional
exclusion period is required.
11. Class Members who previously served a valid request for exclusion from the
Class in accordance with the Court-approved Pendency Notice shall not be
entitled to receive any payment out of the Net Settlement Fund as described in
the Stipulation and Notice.  Any Class Members who did not properly exclude
himself, herself or itself by timely serving a valid request for exclusion in
accordance with the Pendency Notice shall be bound by all orders, determinations
and judgments in this Litigation, including but not limited to, the terms of the
Settlement.
12. The Court will consider objections to the Settlement, the Plan of
Allocation, the award of attorneys’ fees or reimbursement of expenses only if
such objections and any supporting papers are filed in writing with:
Clerk of the Court
United States District Court
    for the Eastern District of Pennsylvania
James A. Byrne United States Courthouse
601 Market Street
Philadelphia, Pennsylvania 19106-1797


Copies of all such papers are delivered or sent by first class mail (with a
corresponding postmark), on or before fourteen (14) calendar days prior to the
date set herein for the Settlement Hearing, upon each of the following:
On behalf of Class Representative and the Class:
LABATON SUCHAROW LLP
Jonathan Gardner
140 Broadway
New York, New York 10005
Counsel for Norfolk County Retirement System and the Class
KIRBY McINERNEY LLP
Ira M. Press
825 Third Avenue, 16th Floor
New York, New York  10022

On behalf of the Defendants:
BLANK ROME LLP
James T. Smith
One Logan Square
Philadelphia, Pennsylvania 19103
Counsel for Defendants Herley Industries, Inc.; Lee Blatt; Myron Levy; Anello
Garefino; Thomas Gilboy; and John Kelley
 

Attendance at the hearing is not necessary; however, persons wishing to be heard
orally in opposition to the approval of the Settlement, the Plan of Allocation,
and/or the requests for attorneys’ fees and other expenses are required to
indicate in their written objection their intention to appear at the
hearing.  Persons who intend to object to the Settlement, the Plan of
Allocation, and/or the requests for an award of attorneys’ fees and other
expenses and desire to present evidence at the Settlement Hearing must include
in their written objections the identity of any witnesses they may call to
testify and exhibits they intend to introduce into evidence at the Settlement
Hearing.  Class Members do not need to appear at the hearing or take any other
action to indicate their approval.
13. Any Class Member who does not make his, her or its objection in the manner
provided shall be deemed to have waived such objection and shall forever be
foreclosed from making any objection to the fairness, reasonableness or adequacy
of the Settlement, to the Plan of Allocation, and/or the requests for an award
of attorneys’ fees and other expenses, unless otherwise ordered by the Court,
but shall otherwise be bound by the judgment to be entered and the releases to
be given.
14. Pending final determination of whether the Settlement should be approved,
Class Representative, all Class Members, and each of them, and anyone who acts
or purports to act on their behalf, shall not institute, commence or prosecute
any action which asserts Settled Claims against the Released Defendant Parties.
15. As provided in the Stipulation, Class Counsel may pay the Claims
Administrator a portion of the reasonable fees and costs associated with giving
notice to the Class and the review of claims and administration of the
Settlement out of the Settlement Fund, including paying taxes, without further
order of the Court; provided however, that such amounts shall not exceed
$100,000 unless and until the Court has entered an Order and Final Judgment
following the Settlement Hearing.
16. All papers in support of the Settlement, Plan of Allocation, Class Counsel’s
request for an award of attorneys’ fees and expenses and Class Representative’s
request, if any, for its reasonable costs and expenses (including lost wages)
relating to its representation of the Class shall be filed with the Court and
served by overnight mail or hand delivery seven (7) calendar days prior to the
date set herein for the Settlement Hearing.
17. At or after the Settlement Hearing, the Court shall determine whether the
Plan of Allocation proposed by Class Counsel, and any application for attorneys’
fees and expenses, including the expenses of Class Representative, if any,
should be approved.
18. No person who is not a Class Member, Class Representative or Class Counsel
shall have any right to any portion of, or to any distribution of, the Net
Settlement Fund unless otherwise ordered by the Court or otherwise provided in
the Stipulation.
19. All funds held in escrow shall be deemed and considered to be in custodia
legis of the Court, and shall remain subject to the jurisdiction of the Court
until such time as such funds shall be distributed pursuant to the Stipulation
and/or further order of the Court.
20. If any specified condition to the Settlement set forth in the Stipulation is
not satisfied and Class Representative, Class Counsel or Defendants elect to
terminate the Settlement as provided in paragraphs 30 through 31 of the
Stipulation, then, in any such event, the Stipulation, including any
amendment(s) thereof, except as expressly provided in the Stipulation, and this
Preliminary Approval Order shall be null and void, of no further force or
effect, and without prejudice to any Party, and may not be introduced as
evidence or used in any actions or proceedings by any person or entity against
the Parties, and each Party shall be restored to his, her or its respective
litigation position as it existed prior to reaching the agreement in principle
to settle the Action on June 23, 2010.
21. All reasonable expenses incurred in identifying and notifying members of the
Class as well as administering the Settlement Fund shall be paid as set forth in
the Stipulation.   In the event the Court does not approve the settlement, or it
otherwise fails to become effective, neither Class Representative nor any of its
counsel shall have any obligation to repay any amounts actually and properly
incurred or disbursed pursuant to the Stipulation to the extent that those
expenses do not exceed $100,000.
22. The Court retains exclusive jurisdiction over the Action to consider all
further matters arising out of or connected with the Settlement.
Dated:______________, 2010
   
____________________________________
Honorable Juan R. Sanchez
UNITED STATES DISTRICT JUDGE
   





 
 

--------------------------------------------------------------------------------

 
EXHIBIT 1 TO EXHIBIT A
 
IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA



   
:
   
IN RE HERLEY INDUSTRIES, INC.
:
Case No. 06-CV-2596 (JRS)
 
SECURITIES LITIGATION
:
     
:
 



NOTICE OF PROPOSED CLASS ACTION SETTLEMENT


 


 
 

--------------------------------------------------------------------------------

 


TO:
ALL PERSONS WHO PURCHASED OR OTHERWISE ACQUIRED THE PUBLICLY TRADED SECURITIES
OF HERLEY INDUSTRIES, INC. DURING THE PERIOD FROM OCTOBER 1, 2001 THROUGH JUNE
14, 2006, INCLUSIVE, (THE “CLASS PERIOD”) AND WHO ALLEGEDLY SUSTAINED A LOSS AS
A RESULT OF THE ACQUISITION (THE “CLASS”).

YOU MAY BE ENTITLED TO A PAYMENT FROM THIS
PROPOSED SETTLEMENT.
A federal court authorized this notice.  This is not a solicitation from a
lawyer.
 
·  
If approved by the Court,1 the proposed Settlement will create a $10,000,000
Settlement Fund for the benefit of eligible investors who purchased or otherwise
acquired common stock of Herley Industries, Inc. (“Herley” or the “Company”)
during the Class Period.
 

·  
The Settlement would resolve claims in a class action lawsuit alleging that
Herley and certain of its officers and directors misled investors by making
certain misrepresentations and omissions in Herley’s public statements, which
had the effect of inflating Herley’s stock price (the “Action”).  The Class is
represented in the Action by the court-appointed Lead Plaintiff and Class
Representative, Norfolk County Retirement System (“Class Representative”).
 

·  
The Court will review the Settlement at the Settlement Hearing to be held on
__________, 2010 at __:____ _.m.
 

·  
Your legal rights are affected whether you act or do not act.  Read this notice
carefully.
 

 
YOUR LEGAL RIGHTS AND OPTIONS IN THIS SETTLEMENT
 
SUBMIT A CLAIM FORM BY ___ _______, 2010
The only way to get a payment.
OBJECT BY
__________, 2010
Write to the Court about why you do not like the Settlement.  This will not
exclude you from the Class.
GO TO A HEARING ON
__________, 2010
Ask to speak in Court about the Settlement at the Settlement Hearing.
DO NOTHING
Get no payment.  Give up rights.

 
1 All capitalized terms not otherwise defined in this document shall have the
meaning provided in the Stipulation and Agreement of Settlement, dated July
2, 2010 (the “Stipulation”).


 
 

--------------------------------------------------------------------------------

 


SUMMARY OF THIS NOTICE
Statement of Plaintiff Recovery
This proposed Settlement will create a Settlement Fund of $10,000,000 in cash,
plus interest as it accrues.  Based on the information currently available to
Class Representative and the analysis performed by its damages expert, it is
estimated that if members of the Class submit claims for 100% of the shares
eligible for distribution under the Plan of Allocation (described below), the
estimated average distribution per share will be approximately
$.74.2  Historically, actual claims rates are substantially less than 100%,
which result in higher distributions per share.   This estimate is before
deduction of any court-awarded expenses, such as attorneys’ fees and litigation
expenses, Class Representative’s costs and expenses and the cost of sending this
Notice and administering the distribution of the Settlement. The amount an
eligible Class Member will actually recover will depend on numerous factors,
including the numbers of Class Members who submit a valid Proof of Claim.  These
factors are fully explained in the Plan of Allocation beginning on page
[____].  Please refer to the Plan of Allocation for more information on your
potential “Recognized Loss” (defined below).
Statement of Potential Outcome if the Claims Continued to Be Litigated
The Parties disagree about whether each or any of the Defendants is liable for
the claims asserted against them and whether each or any of the Defendants
caused any damages.  The issues on which the Parties disagree include, for
example: (1) whether the Defendants made any false or material misstatements or
omissions; (2)  whether those alleged misrepresentations and omissions were
material; (3) whether the Defendants acted with the required state of mind;
(4) the amount by which the prices of Herley common stock were artificially
inflated (if at all) during the Class Period as a result of the alleged
securities fraud; (5) whether any purchasers of Herley common stock suffered
damages as a result of the alleged misstatements and omissions in the Company’s
public statements; and (6) the amount of such damages, assuming they exist.
The Defendants deny that they are liable to the Class and deny that the Class
has suffered any damages attributable to the Defendants’ actions.  While Class
Representative believes that it and the Class have meritorious claims, it
recognizes that there are significant obstacles to be overcome before there
could be any recovery.
Statement of Attorneys’ Fees and Costs Sought
Class Representative and the Class are represented by the law firms of Labaton
Sucharow LLP (“Labaton”) and Kirby McInerney LLP (“Kirby”) (collectively “Class
Counsel”).  Class Counsel has not received any payment for its services in
litigating the Action, nor has it been reimbursed for its litigation
expenses.  Class Counsel intends to make a motion at the Settlement Hearing
asking the Court to award it attorneys’ fees of no more than ___% of the
Settlement Fund (including any accrued interest), and reimbursement from the
Settlement Fund of expenses incurred during the litigation, in an amount not to
exceed $______, plus interest.  Pursuant to the Private Securities Litigation
Reform Act of 1995 (“PSLRA”), the Class Representative may also ask the Court to
reimburse it for costs and expenses it incurred in representing the Class in an
amount of no more than $20,000.  If the Court approves the fee and expense
applications in full, the average amount of fees and expenses per damaged share
of common stock will be approximately $0.___.  This amount will vary depending
on the number of eligible claims submitted.
Further Information
Further information regarding the Settlement and this Notice may be obtained by
contacting the Claims Administrator: In re Herley Industries, Inc. Securities
Litigation, Claims Administrator, c/o Garden City Group, [address], 800-[__],
www.[__].com; or Class Counsel: Labaton Sucharow LLP, 140 Broadway, New York,
NY  10005, 800-[__], www.labaton.com.  Please Do Not Call the Court or Herley
With Questions About the Settlement.
Reasons for the Settlement
For Class Representative, the principal reason for the Settlement is the
immediate benefit of a substantial cash recovery for the Class.  This benefit
must be compared to the risk that no recovery or a smaller recovery might be
achieved after a contested jury trial and likely appeals, possibly years into
the future.  For the Defendants, who deny all allegations of wrongdoing, the
principal reason for the Settlement is to eliminate the burden, expense,
uncertainty and risk of further litigation.
[END OF COVER PAGE]



--------------------------------------------------------------------------------

 
2 An allegedly damaged share might have been traded more than once during the
Class Period, and this average recovery would be the total for all purchasers of
that share.


 
 

--------------------------------------------------------------------------------

 


BASIC INFORMATION
 
 
   1. 
 
 Why did I get this notice package?    

 
You or someone in your family may have purchased or otherwise acquired publicly
traded Herley securities during the period from October 1, 2001 through June 14,
2006, inclusive, and may be a Class Member in this Action.  This package
explains the lawsuit, the Settlement, Class Members’ legal rights, what benefits
are available, who is eligible for them and how to get them.
The Court directed that this Notice be sent to Class Members because they have a
right to know about a proposed settlement of this class action lawsuit, and
about all of their options, before the Court decides whether to approve the
Settlement.  If approved, the Settlement will end all of the Class’s claims
against the Defendants.  The Court will review the Settlement at a Settlement
Hearing on __________, 2010 at __:__ _.m.  If the Court approves the Settlement,
and after any objections and appeals (if there are any) are resolved, the Claims
Administrator appointed by the Court will make the payments that the Settlement
allows.
The Court in charge of the case is the United States District Court for the
Eastern District of Pennsylvania, and the case is known as In re Herley
Industries, Inc. Securities Litigation, No. 06-cv-2596 (JRS).  This case was
assigned to United States District Judge Juan R. Sanchez.  The person bringing
the case is called the Class Representative, and the company and the persons
being sued are called Defendants.
 
 
   2. 
 
 What is this lawsuit about and what has happened so far?    

Herley is a leading supplier of microwave technology for the defense and
commercial markets worldwide.  Herley’s primary business is manufacturing
microwave products and technologies for defense contractors, the United States
government, and international customers.  Herley also produces products for the
scientific and medical communities. Herley is a public company, and its shares
are traded on the NASDAQ.  Herley’s principal place of business is located
in  Lancaster, Pennsylvania.
On January 15, 2010, the Court appointed Norfolk County Retirement System as
Lead Plaintiff and Class Representative.  The Court also approved the selection
of the law firms of Labaton and Kirby as Class Counsel.
On June 6, 2006, Defendants Herley and Lee Blatt (“Blatt”), Herley’s former
Chief Executive Officer, were indicted by the federal government for allegedly
engaging in fraud in connection with three contracts with the United States
government (the “Indictment”).  The Indictment contained thirty-five Counts.  As
a result of the Indictment, on June 9, 2006, the United States Navy suspended
four of Herley’s facilities from, among other things, receiving new contracts
from the United States military subject to certain exceptions.  At the time of
the announcement of the Indictment and suspension Herley’s stock price
declined.  It is this decline which the Class Representative alleges caused
damages to the Class.  The suspension of Herley’s four divisions was lifted in
October of 2006.
On May 5, 2008, Herley entered into a plea agreement, pursuant to which Herley
pleaded guilty to two felony counts of obstruction of a federal audit.  Pursuant
to the plea agreement, the government withdrew the remaining thirty-three counts
against the Company.  Blatt pleaded guilty to a misdemeanor tax violation that
was not a count charged in the Indictment.  Pursuant to his plea agreement, all
of the charges in the Indictment against Blatt were withdrawn.
During the Class Period, Herley issued public statements to its investors which,
among other things, discussed Herley’s relationship with its customers,
including its relationship with the United States government.  Herley also
advised its investors in public statements that it believed that it had
materially complied with government contracting regulations and laws during the
relevant time period.
The Class asserted that those public statements were materially false and
misleading since they failed to disclose: (i) Herley’s alleged wrongful conduct
vis-à-vis the government, and (ii) that Herley was the under investigation by
the government and that Blatt was the target of that government investigation.
Defendants deny all allegations of wrongdoing.  The Settlement should not be
seen as an admission or concession on the part of any Defendant about any of the
claims, their fault or liability for damages.
 
 
   3. 
 
 Why is this a class action?    

    In a class action, one or more people called class representatives (in this
case Norfolk) sue on behalf of people or entities, known as “class members,” who
have similar claims.  A class action allows one court to resolve in a single
case many similar claims that, if brought separately by individuals, might be
economically so small that they would never be brought.  One court resolves the
issues for all class members, except for those who exclude themselves, or “opt
out,” from the class (discussed below).
 
 
   4. 
 
 Why is there a settlement?    

    The Court did not finally decide in favor of Class Representative or the
Defendants. The Settlement will end the Action and all the claims against the
Defendants therein, and avoid the uncertainties and costs of further litigation
and any future jury trial.  Affected investors will get compensation
immediately, rather than after the time it would take to conduct additional
litigation, have a trial and exhaust all appeals.  The Settlement was reached
after Class Representative conducted a thorough investigation, briefed
challenging motions to dismiss the claims, conducted discovery including the
review of more than two-hundred thousand pages of documents produced during the
course of the Action, consulted with an expert in the field of damages, prepared
for a trial and engaged in arm’s-length negotiations about a settlement.  On
June 23, 2010, the Parties participated in a Court-ordered Settlement Conference
before Honorable Juan R. Sanchez, at which time an agreement in principle to
settle the Action was reached. Class Representative and Class Counsel believe
the Settlement is in the best interest of Class Members.
WHO IS IN THE SETTLEMENT
 
 
   5. 
 
 How do I know if I am part of the Settlement?    

    On September 30, 2009, the Court certified this Action as a class action and
ordered that everyone who fits the following description is a Class Member,
unless they took steps to exclude themselves:
 
all persons who purchased or otherwise acquired the publicly traded securities
of Herley Industries, Inc. during the period from October 1, 2001 through June
14, 2006, inclusive, and who allegedly sustained a loss as a result of this
acquisition.  Excluded from the Class are Defendants, the employees of the
Defendants and members of the Individual Defendants’ immediate families.
 
Also excluded from the Class is any person or entity who previously excluded
himself, herself or itself by timely serving a valid and proper request for
exclusion in accordance with the Notice of Pendency of Class Action (“Pendency
Notice”), which was previously mailed to potential Class Members.
See the Plan of Allocation beginning on page [__] for more information about the
securities that are part of the Settlement.  Receipt of this Notice does not
mean that you are a Class Member.  Please check your records or contact your
broker to see if you purchased or acquired Herley common stock during the Class
Period.
 
 
   6. 
 
 Are there exceptions to being included in the Class?    

There are some people who cannot be in the Class.  The excluded persons are: (a)
the Defendants in the Action; (b) the employees of the Defendants; (c) the
members of the immediate families of the Individual Defendants in the Action (as
defined in the Stipulation); and (d) any Person who timely and validly sought
exclusion from the Class pursuant to the Pendency Notice.  All Class Members who
did not seek exclusion from the Class in accordance with the Pendency Notice are
bound by the terms of the Settlement.
If one of your mutual funds purchased or acquired shares of Herley common stock
during the Class Period, that alone does not make you a Class Member.  You are a
Class Member only if you (or your broker on your behalf) purchased or acquired
Herley securities during the Class Period.
 
 
   7. 
 
 What if I am still not sure if I am included?    

    You are still not sure whether you are included, you can ask for free help
from the Claims Administrator: In re Herley Industries, Inc. Securities
Litigation, Claims Administrator, c/o Garden City Group, [address], 800-[__],
www.[__].com.  Or you can fill out and return the Proof of Claim and Release
form (“Proof of Claim”) described on page [____], in Question 10, to see if you
qualify.
THE SETTLEMENT BENEFITS—WHAT YOU MAY RECEIVE
 
 
   8. 
 
 What does the Settlement provide?    

    In the Settlement, Herley has agreed to fund a $10,000,000 (before interest)
account to be divided, after deduction of Court-awarded attorneys’ fees and
expenses, the Class Representative’s Court-approved costs and expenses,
settlement administration costs and any applicable taxes (“Net Settlement
Fund”), among all Class Members who timely submit valid Proofs of Claim.
 
 
   9. 
 
 How much will my payment be?    

    The Plan of Allocation discussed on page [____] explains how claimants’
“Recognized Losses” will be calculated.  Your share of the Net Settlement Fund
will depend on several things, including: (a) the amount of Recognized Losses of
other Class Members; (b) how many shares of Herley stock you bought; (c) how
much you paid for the shares; (d) when you bought them; and (e) whether or when
you sold them (and, if so, for how much you sold them).
It is unlikely that you will get a payment for your entire Recognized Loss,
given the number of potential Class Members.  After all Class Members have sent
in their Proofs of Claim, the payment you get will be a portion of the Net
Settlement Fund.  Your share will be your Recognized Loss divided by the total
of all Class Members’ Recognized Losses and then multiplied by the total amount
in the Net Settlement Fund. See the Plan of Allocation beginning on page [___]
for more information.
Once all the Proofs of Claim are processed and claims are calculated, Class
Counsel, without further notice to the Class, will apply to the Court for an
order distributing the Net Settlement Fund to the members of the Class.  Class
Counsel will also ask the Court to approve payment of the Claims Administrator’s
fees and expenses incurred in connection with administering the Settlement that
have not already been reimbursed.
 
HOW YOU GET A PAYMENT—SUBMITTING A PROOF OF CLAIM
 
 
   10. 
 
 How can I get a payment?    

    To qualify for a payment, you must timely send in a validly completed Proof
of Claim with supporting documents (DO NOT SEND ORIGINALS of your supporting
documents).  A Proof of Claim is being circulated with this Notice.  You may
also get a Proof of Claim on the Internet at the websites for the Claims
Administrator: www.[__].com, or Class Counsel: www.labaton.com.  Please read the
instructions carefully, fill out the Proof of Claim, include all the documents
the form asks for, sign it, and mail it to the Claims Administrator by
first-class mail, postmarked on or before __________, 2010.  The Claims
Administrator needs all of the information requested in the Proof of Claim in
order to determine what you may be entitled to.
 
 
   11. 
 
 When would I get my payment?    

    The Court will hold a hearing on ___________, 2010 at __:__ _.m., to decide
whether to approve the Settlement.  All Proofs of Claim need to be submitted or
postmarked on or before ___________, 2010.  If the Court approves the
Settlement, there may still be appeals which would delay payment, perhaps for
more than a year.  It also takes time for all the Proofs of Claim to be
processed.  Please be patient.
 
 
   12. 
 
 What have I given up by staying in the Class and getting a payment?    

    Unless you previously excluded yourself from the Class in accordance with
the Pendency Notice, you remain in the Class, which means that once the
Settlement becomes effective (the “Effective Date”), you will forever give up
and release all “Settled Claims” (as defined below) against the “Released
Defendant Parties.”3   You will not in the future be able to bring a case
asserting any Settled Claim against the Released Defendant Parties.
“Settled Claims” means all claims and causes of action of every nature and
description, whether known or unknown, arising from the beginning of time to
present, whether under federal, state, common or foreign law, that the Class
Representative or any member of the Class claimed or could have claimed against
any Defendant in this Action arising out of or related in any way to any of the
facts, matters, transactions, allegations, or claims in the Consolidated
Complaint.  However, any release of the Settled Claims pursuant to this
Stipulation shall not release, bar, waive, or otherwise affect claims to enforce
the Settlement.
The “Effective Date” will occur after the Judgment by the Court approving the
Settlement becomes final and is not subject to appeal.  If you remain a member
of the Class, all of the Court’s orders will apply to you and legally bind you.
 
 
   13. 
 
 If I did not exclude myself pursuant the Pendency Notice, can I sue the
Defendants and the other Released Defendant Parties for the same thing later?  
 

No.  Unless you excluded yourself in accordance with the Pendency Notice, you
have given up any rights to sue the Defendants and the other Released Defendant
Parties for all Settled Claims.
 
 
   14. 
 
 If I excluded myself in accordance with the Pendency Notice, can I get money
from the proposed Settlement?    

No.  If you excluded yourself pursuant to the Pendency Notice, do not send in a
Proof of Claim to ask for any money.
 
THE LAWYERS REPRESENTING YOU
 
 
   15. 
 
 Do I have a lawyer in this case?    

    The law firms of Labaton and Kirby, both located in New York, New York, were
appointed to represent all Class Members.  These lawyers are called Class
Counsel.  You will not be separately charged for these lawyers.  The Court will
determine the amount of Class Counsel’s fees and expenses, which will be paid
from the Settlement Fund if they are approved.  If you want to be represented by
your own lawyer, you may hire one at your own expense.
 
 
   16. 
 
 How will the lawyers be paid?    

    Class Counsel has not received any payment for its services in pursuing the
claims against the Defendants on behalf of the Class, nor has it been reimbursed
for any litigation expenses.  At the Settlement Hearing described below, or at
such other time as the Court may order, Class Counsel will ask the Court to
award it, from the Settlement Fund, attorneys’ fees of no more than ____% of the
Settlement Fund (including accrued interest), and to reimburse it for its
litigation expenses, such as the cost of experts, that it has incurred in
pursuing the Action.  The request for reimbursement of expenses will not exceed
$_______, plus interest on the expenses at the same rate as may be earned by the
Settlement Fund.  Pursuant to the PSLRA, the Class Representative may also ask
the Court to reimburse it for costs and expenses it incurred in representing the
Class in an amount of no more than $20,000.  If the applications for attorneys’
fees and expenses are approved in full, the average amount of such fees and
expenses per damaged share would be approximately $___.
The fee requested by Class Counsel would compensate it for its efforts in
achieving the Settlement for the benefit of the Class and for the risk in
undertaking the Action on a contingency basis.  A request of ____% may be
determined by the Court to be reasonable given: (a) the result achieved; (b) the
novelty and difficulty of the claims; (c) the risk that Class Representative
would not prevail; (d) the quality of counsel’s representation; and (e) the fees
awarded in similar cases.  The Court will determine the amount of the award.
 
OBJECTING TO THE SETTLEMENT
 
 
   17. 
 
 How do I tell the Court that I do not like the proposed Settlement?    

    If you are a Class Member you can object to any part of the Settlement, the
proposed Plan of Allocation, and the application by Class Counsel for attorneys’
fees and expenses.  You must write to the Court setting out your objection,
giving reasons why you think the Court should not approve any part or all of the
Settlement.
To object, you must send a signed letter stating that you object to the proposed
settlement in the case known as: In re Herley Industries, Inc.
Securities  Litigation, No. 06-cv-2596 (JRS).  You must include your name,
address, telephone number and your signature; identify the date(s), price(s) and
number of shares of all purchases, acquisitions and sales of Herley stock you
made during the Class Period; and state the reasons why you object to the
Settlement.  This information is needed to demonstrate your membership in the
Class.
Unless otherwise ordered by the Court, any Class Member who does not object in
the manner described in this Notice will be deemed to have waived any objection
and will not be able to make any objection to the Settlement in the future.
Your objection must be filed with the Court and delivered or mailed First-Class
(with a corresponding postmark) on or before ________, 2010 to all the
following:
 
COURT:
CLASS COUNSEL:
CLERK OF THE COURT
United States District Court for the
    Eastern District of Pennsylvania
James A. Byrne United States Courthouse,
601 Market Street,
Philadelphia, Pennsylvania 19106-1797
LABATON SUCHAROW LLP
Jonathan Gardner
140 Broadway
New York, NY  10005
KIRBY McINERNEY LLP
Ira M. Press
825 Third Avenue, 16th Floor
New York, NY  10022
 
Counsel for Lead Plaintiff and Class Representative Norfolk County Retirement
System



DEFENDANTS’ COUNSEL:
BLANK ROME LLP
James T. Smith
One Logan Square
Philadelphia, PA 19103
 
Counsel for Defendants Herley Industries, Inc.; Lee Blatt; Myron Levy; Anello
Garefino; Thomas Gilboy; and John Kelley
 



THE COURT’S SETTLEMENT HEARING
 
 
   18. 
 
 When and where will the Court decide whether to approve the proposed
Settlement?    

    The Court will hold a Settlement Hearing at ___ _.m. on __________, 2010, in
Courtroom 8B, of the James A. Byrne United States Courthouse, 601 Market Street,
Philadelphia, Pennsylvania 19106-1797.  At this hearing, the Court will consider
whether the Settlement is fair, reasonable and adequate.  The Court also will
consider the proposed Plan of Allocation for the net proceeds of the Settlement
and the applications for attorneys’ fees and reimbursement of expenses.  The
Court will take into consideration any written objections filed in accordance
with the instructions set out above in the answer to Question 17. We do not know
how long it will take the Court to make these decisions.
You should also be aware that the Court may change the date and time of the
Settlement Hearing without another notice being sent to Class Members.  If you
want to come to the hearing, you should check with Class Counsel before coming
to be sure that the date and/or time has not changed.
 
 
   19. 
 
 Do I have to come to the hearing?    

    No.  Class Counsel will answer questions the Court may have.  But, you are
welcome to come at your own expense.  If you validly submit an objection, you do
not have to come to Court to talk about it.
 
 
   20. 
 
 May I speak at the hearing and submit additional evidence?    

    If you object to the Settlement, you may ask the Court for permission to
speak at the Settlement Hearing.  To do so, you must include with your objection
(see Question 18 above) a statement that it is your intention to appear in In re
Herley Industries, Inc. Securities Litigation, No. 06-cv-2596 (JRS).  Persons
who intend to object and want to present evidence at the Settlement Hearing must
also include in their written objection the identity of any witness they may
call to testify and exhibits they intend to introduce at the Settlement
Hearing.  You cannot speak at the hearing if you excluded yourself from the
Class pursuant to the Pendency Notice, or if you have not provided written
notice of your intention to speak at the Settlement Hearing according to the
procedures described above and in the answer to Question 18.
 
IF YOU DO NOTHING
 
 
   21. 
 
 What happens if I do nothing at all?    

    If you do nothing and have not sought exclusion pursuant to the Pendency
Notice, you will get no money from this Settlement and you will not be able to
start a lawsuit, continue with a lawsuit, or be part of any other lawsuit
against the Defendants and the other Released Defendant Parties about the
Settled Claims in this case.  To share in the Net Settlement Fund you must
submit a Proof of Claim (see Question 10).  To start, continue or be a part of
any other lawsuit against the Defendants and the other Released Defendant
Parties about the Settled Claims in this case you must have excluded yourself
from the Class in accordance with the terms of the Pendency Notice.
 
GETTING MORE INFORMATION
 
 
   22. 
 
 Are there more details about the proposed Settlement and the lawsuit?    

    This Notice summarizes the proposed Settlement.  More details are in the
Stipulation.  You may review the Stipulation filed with the Court and all
documents filed in the Action during business hours at the Office of the Clerk
of the United States District Court for the Eastern District of Pennsylvania,
James A. Byrne United States Courthouse, 601 Market Street, Philadelphia,
Pennsylvania 19106-1797.
You also can call the Claims Administrator toll free at 800-[___]; call Class
Counsel at 800-[____]; write to In re Herley Industries, Inc. Securities
Litigation, c/o [___], [__]; or visit the websites www.[__].com or
www.labaton.com, where you can find answers to common questions about the
Settlement, download copies of the Proof of Claim form, and locate other
information to help you determine whether you are a Class Member and whether you
are eligible for a payment.  Please Do Not Call the Court or Herley With
Questions About the Settlement.
PLAN OF ALLOCATION OF NET SETTLEMENT FUND
AMONG CLASS MEMBERS
The $10,000,000 Settlement Amount and any interest it earns is called the
Settlement Fund.  The Settlement Fund, minus all taxes, costs, fees and expenses
(the “Net Settlement Fund”), will be distributed according to the Plan of
Allocation described herein to members of the Class who timely submit valid
Proofs of Claim that show a Recognized Loss, as defined herein, and who have a
net loss on all Class Period transactions in Herley common stock (“Authorized
Claimants”). Class Members who do not timely submit valid Proofs of Claim will
not share in the Net Settlement Fund, but will otherwise be bound by the terms
of the Settlement.  The Court may approve the Plan of Allocation with or without
modifications agreed to among the Parties, or another Plan of Allocation,
without further notice to the Class.
The Claims Administrator will determine each Authorized Claimant’s pro rata
share of the Net Settlement Fund based upon each Authorized Claimant’s
“Recognized Loss,” as described herein. The Plan of Allocation is not intended
to estimate the amount a Class Member might have been able to recover after a
trial, nor is it intended to estimate the amount that will be paid to Authorized
Claimants.  The Plan of Allocation is the basis upon which the Net Settlement
Fund will be proportionately divided among all the Authorized Claimants.  The
Court will be asked to approve the Claims Administrator’s determinations before
the Net Settlement Fund is distributed to Authorized Claimants.  No
distributions to Authorized Claimants who would receive less than $10.00 will be
made, given the administrative expenses of processing and mailing such checks.
Defendants and their respective counsel will have no responsibility for or
liability whatsoever for the investment of the Settlement Fund, the distribution
of the Net Settlement Fund, the Plan of Allocation or the payment of any
claim.  Class Representative and Class Counsel likewise will have no liability
for their reasonable efforts to execute, administer and distribute the
Settlement.
The following Plan of Allocation reflects the allegations that the price of
Herley common stock during the Class Period was inflated artificially by reason
of allegedly false and misleading statements made by the Defendants related to
the conduct regarding three government contracts and the existence of a
government investigation concerning that conduct.  The Defendants deny any
allegations of liability.
Class Representative contends that the artificial inflation allegedly began on
October 1, 2001.  Class Representative further alleges that the artificial
inflation was eliminated after disclosures in June 2006 when, among other
things, Herley disclosed that it and Blatt had been indicted and that certain
Herley divisions had been suspended by the Navy from receiving new contracts,
subject to certain exceptions.  The Plan of Allocation described below was
created with the assistance of a damages expert who analyzed the movement of
Herley’s common stock after the alleged disclosures.  It takes into account the
portion of the stock drops attributable to the alleged fraud.
PLAN OF ALLOCATION
Each Authorized Claimant will receive a share of the cash in the Net Settlement
Fund based on his, her or its Recognized Loss.  To the extent there are
sufficient funds in the Net Settlement Fund, each Authorized Claimant will
receive an amount equal to the Authorized Claimant’s Recognized Loss, as defined
herein.  If, however, the amount in the Net Settlement Fund is not sufficient to
permit payment of the total of all Recognized Losses, then each Authorized
Claimant will be paid the percentage of the Net Settlement Fund that each
Authorized Claimant’s recognized claim bears to the total of the claims of all
Authorized Claimants (“pro rata share”).
For purposes of determining whether a claimant had an out-of-pocket gain from
his, her, or its overall transactions in Herley common stock during the Class
Period or suffered a net loss, the Claims Administrator shall determine the
difference between (i) the Total Purchase Amount4 and (ii) the sum of the Sales
Proceeds5 and the Holding Value.6  This difference will be deemed a claimant’s
out-of-pocket gain or loss on his, her, or its overall transactions in common
stock during the Class Period.
To calculate the Recognized Loss on Herley common stock purchased and sold
during the Class Period, such sales must be matched against purchases during the
Class Period.  To do so, the earliest sale will be matched first against those
shares in the claimant’s opening position on the first day of the Class Period,
and then matched chronologically thereafter against each purchase made during
the Class Period (“FIFO Matching”).  This means that sales of Herley common
stock will be first matched with any pre-Class Period holdings and then matched
with purchases during the Class Period in chronological order.  Sales of
pre-Class Period purchases shall have no Recognized Loss.
A purchase or sale of Herley common stock will be deemed to have occurred on the
“contract” or “trade” date as opposed to the “settlement” or “payment”
date.  All transaction amounts for purchase and sales of Herley common stock
shall exclude commissions, taxes and fees.  Any person or entity that sold
Herley common stock “short” will have no Recognized Loss with respect to such
purchase during the Class Period to cover said short sale.  In the event that
there is an opening short position in Herley common stock, the earliest Class
Period purchases shall be matched against such opening short position, and not
be entitled to a recovery, until that short position is fully covered.  Option
contracts are not securities eligible to participate in the
Settlement.  Accordingly, shares of Herley common stock purchased during the
Class Period through the exercise of a call option or the assignment of a put
option shall be treated as a purchase on the date of exercise or assignment for
the stated exercise price set forth in the call or put option, and any
Recognized Loss arising from such transaction shall be computed as provided for
purchases of common stock.
Payment in this manner will be deemed conclusive against all Authorized
Claimants.  A Recognized Loss will be calculated as defined herein and cannot be
less than zero.
Publicly Traded Herley Common Stock
For shares purchased on or between October 1, 2001 through June 14, 2006, the
following claims shall be allowed:
a.
For each share sold on or prior to June 5, 2006, the Recognized Loss shall be
zero dollars.



b.
For each share sold on or after June 6, 2006 and on or before June 14, 2006, the
Recognized Loss shall be of the lesser of: (1) dollar inflation at the time of
purchase applicable to that date as set forth in Table 1 minus the dollar
inflation at the time of sale; and (2) the difference between the purchase price
(excluding all fees and commissions) and the selling price (excluding all fees
and commissions).

 
 

c.
For each share sold on or after June 14, 2006 and on or before September 11,
2006, the Recognized Loss shall be the lesser of: (1) dollar inflation at the
time of purchase applicable to that date as set forth in Table 1; and (2) the
difference between the purchase price (excluding all fees and commissions) and
the average closing price for the date of sale as set forth in Table 2 below.



d.
For each share sold on or after September 11, 2006 or still held, the allowed
claim shall be of the lesser of: (1) dollar inflation at the time of purchase
applicable to that date as set forth in Table 1; and (2) the difference between
the purchase price (excluding all fees and commissions) and the average closing
price of $11.74 per share as set forth in Table 2 below.



Table 1:  Inflation per Share Table

 
Period
Begin Date
End Date
Inflation per Share
 
1
1-October-2001
5-June-2006
 $        5.78
 
2
6-June-2006
6-June-2006
 $        4.93
 
3
7-June-2006
12-June-2006
 $        3.47
 
4
13-June-2006
13-June-2006
 $        0.10
 
5
14-June-2006
Current
 $        0.00



Table 2:  PSLRA Loss Limitation Table

 
Date
Average Closing Price After Corrective Disclosures
 
6/14/2006
 $               9.21
 
6/15/2006
 $             10.13
 
6/16/2006
 $             10.31
 
6/19/2006
 $             10.40
 
6/20/2006
 $             10.31
 
6/21/2006
 $             10.24
 
6/22/2006
 $             10.21
 
6/23/2006
 $             10.22
 
6/26/2006
 $             10.26
 
6/27/2006
 $             10.29
 
6/28/2006
 $             10.33
 
6/29/2006
 $             10.39
 
6/30/2006
 $             10.45
 
7/3/2006
 $             10.54
 
7/5/2006
 $             10.62
 
7/6/2006
 $             10.71
 
7/7/2006
 $             10.78
 
7/10/2006
 $             10.86
 
7/11/2006
 $             10.92
 
7/12/2006
 $             10.96
 
7/13/2006
 $             10.99
 
7/14/2006
 $             11.02
 
7/17/2006
 $             11.03
 
7/18/2006
 $             11.03
 
7/19/2006
 $             11.04
 
7/20/2006
 $             11.05
 
7/21/2006
 $             11.06
 
7/24/2006
 $             11.06
 
7/25/2006
 $             11.06
 
7/26/2006
 $             11.06
 
7/27/2006
 $             11.05
 
7/28/2006
 $             11.04
 
7/31/2006
 $             11.03
 
8/1/2006
 $             11.02
 
8/2/2006
 $             11.07
 
8/3/2006
 $             11.10
 
8/4/2006
 $             11.14
 
8/7/2006
 $             11.18
 
8/8/2006
 $             11.21
 
8/9/2006
 $             11.23
 
8/10/2006
 $             11.25
 
8/11/2006
 $             11.27
 
8/14/2006
 $             11.27
 
8/15/2006
 $             11.28
 
8/16/2006
 $             11.30
 
8/17/2006
 $             11.32
 
8/18/2006
 $             11.33
 
8/21/2006
 $             11.35
 
8/22/2006
 $             11.38
 
8/23/2006
 $             11.41
 
8/24/2006
 $             11.44
 
8/25/2006
 $             11.47
 
8/28/2006
 $             11.51
 
8/29/2006
 $             11.54
 
8/30/2006
 $             11.57
 
8/31/2006
 $             11.60
 
9/1/2006
 $             11.63
 
9/5/2006
 $             11.66
 
9/6/2006
 $             11.68
 
9/7/2006
 $             11.71
 
9/8/2006
 $             11.72
 
9/11/2006
 $             11.74
 
After 9/11/2006
 $             11.74





SPECIAL NOTICE TO SECURITIES BROKERS
AND OTHER NOMINEES
If you purchased or acquired Herley common stock  (NASDAQ ticker: HRLY; ISIN
[__]) during the period from October 1, 2001 through June 14, 2006, inclusive,
for the beneficial interest of a person or organization other than yourself, the
Court has directed that, WITHIN SEVEN (7) CALENDAR DAYS OF YOUR RECEIPT OF THIS
NOTICE, you either: (a) provide to the Claims Administrator the name and last
known address of each person or organization for whom or which you purchased or
acquired Herley common stock during such time period (preferably in an MS Excel
data table, setting forth (i) title/registration, (ii) street address,
(iii) city/state/zip; or electronically in MS Word or WordPerfect files; or on
computer-generated mailing labels) or; (b) request additional copies of this
Notice and the Proof of Claim form, which will be provided to you free of
charge, and within seven (7) calendar days send by First-Class Mail the Notice
and Proof of Claim form directly to the beneficial owners of those Herley
shares.
If you choose to follow alternative procedure (b), the Court has directed that,
upon such mailing, you send a statement to the Claims Administrator confirming
that the mailing was made as directed.  You are entitled to reimbursement from
the Settlement Fund of your reasonable expenses actually incurred in connection
with the foregoing, including reimbursement of postage expense and the cost of
ascertaining the names and addresses of beneficial owners.  Those expenses will
be paid after request and submission of appropriate supporting
documentation.  All communications concerning the foregoing should be addressed
to the Claims Administrator:
IN RE HERLEY INDUSTRIES INC. SECURITIES LITIGATION
CLAIMS ADMINISTRATOR
ATTENTION:  [__]
[___]
[___]


Phone:  [__]; Fax:  [__]
[__]@[__].com
[__].com




Dated:           _________________, 2010


BY ORDER OF THE COURT
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA





--------------------------------------------------------------------------------

 
3 “Released Defendant Parties” means any and all of the Defendants and/or their
current or former attorneys, auditors, officers, directors, employees, partners,
subsidiaries, affiliates, related companies, parents, insurers, heirs,
executors, representatives, predecessors, successors, assigns, trustees or other
individual or entity in which any Defendant has a controlling interest.
 
4 The “Total Purchase Amount” is the total amount the claimant paid for all
Herley common stock purchased during the Class Period.
 
5 The Claims Administrator shall match any sales of Herley common stock during
the Class Period and sales during the PSLRA 90-day look-back period first
against the claimant’s opening position in Herley common stock (the proceeds of
those sales will not be considered for purposes of calculating gains or
losses).  The total amount received for sales of the remaining Herley common
stock during the Class Period and sales during the PSLRA 90-day look-back period
that may be matched against Class Period purchases is the “Sales Proceeds.”
 
6  The Claims Administrator shall ascribe a holding price for shares purchased
during the Class Period and still held at the end of the PSLRA 90-day look-back
period, with such holding price being $11.74 per share (the “Holding Value”).




 
 

--------------------------------------------------------------------------------

 
EXHIBIT 2 TO EXHIBIT A


Must be Postmarked
No Later Than
__________, 2010
Herley Securities Litigation
c/o The Garden City Group, Inc.
PO Box 9415
Dublin, OH 43017-4515
1-800-___-____
HLY





Claim Number:
Control Number:





















PROOF OF CLAIM AND RELEASE




TABLE OF CONTENTS
PAGE #
PART I - CLAIMANT INFORMATION
2
PART II - SCHEDULE OF TRANSACTIONS IN HERLEY COMMON STOCK
3
PART III - RELEASE OF CLAIMS AND SIGNATURE
4-6



































QUESTIONS? PLEASE CALL 1-800-___-____ OR VISIT WWW.GARDENCITYGROUP.COM


 
 

--------------------------------------------------------------------------------

 


PART I - CLAIMANT INFORMATION
Claimant Name(s) (as you would like the name(s) to appear on the check, if
eligible for payment):


Account Number (not required):


Last 4 digits of Claimant Social Security Number/Taxpayer ID Number:


Name of the Person you would like the Claims Administrator to Contact Regarding
This Claim (if different from the Claimant Name(s) listed above):


Claimant or Representative Contact Information:
The Claims Administrator will use this information for all communications
relevant to this Claim (including the check, if eligible for payment).  If this
information changes you MUST notify the Claims Administrator in writing at the
address above.


Street Address:
____________________________________________________________________________________
City:
_______________________________________________________________


State and Zip Code:
_______________________________________________________________


Country (Other than U.S.):
_______________________________________________________________


Daytime Telephone Number: _______________ Evening Telephone Number:
_______________


Email Address: ___________________
(Email Address is not required, but if you provide it you authorize the Claims
Administrator to use it in providing you with information relevant to this
claim.)


NOTICE REGARDING ELECTRONIC FILES: Certain claimants with large numbers of
transactions may request to, or may be requested to, submit information
regarding their transactions in electronic files. To obtain the mandatory
electronic filing requirements and file layout, you may visit the website at
www.gardencitygroup.com or you may e-mail the Claims Administrator at
eClaim@gardencitygroup.com. Any file not in accordance with the required
electronic filing format will be subject to rejection. No electronic files will
be considered to have been properly submitted unless the Claims Administrator
issues an email after processing your file with your claim numbers and
respective account information. Do not assume that your file has been received
or processed until you receive this email. If you do not receive such an email
within 10 days of your submission, you should contact the electronic filing
department at eClaim@gardencitygroup.com to inquire about your file and confirm
it was received and acceptable.
NOTE: Separate Proofs of Claim should be submitted for each separate legal
entity (e.g., a claim from Joint Owners should not include separate transactions
of just one of the Joint Owners, an Individual should not combine his or her IRA
transactions with transactions made solely in the Individual’s
name).  Conversely, a single Proof of Claim should be submitted on behalf of one
legal entity including all transactions made by that entity no matter how many
separate accounts that entity has (e.g., a Corporation with multiple brokerage
accounts should include all transactions in Herley common stock) during the
Class Period on one Proof of Claim, no matter how many accounts the transactions
were made in.


PART II - SCHEDULE OF TRANSACTIONS IN HERLEY COMMON STOCK
A.           BEGINNING HOLDINGS: Number of shares of Herley common stock held at
the beginning of trading on October 1, 2001: (Must be documented. If none, write
“0” or zero):
B.           PURCHASES/ACQUISITIONS: Purchases or other acquisitions, including
by way of exchange, conversion or otherwise on or after October 1, 2001 through
and including June 14, 2006 of Herley common stock: (Must be documented):


Trade Date(s)
(List Chronologically)
Month/Day/Year
Number of Shares
Purchased/Acquired
Purchase Price
Per Share
Total Purchase Price
(excluding commissions transfer taxes or other fees)
   
$
$
   
$
$
   
$
$
   
$
$





C. TOTAL PURCHASES/ACQUISITIONS:  State the total number of shares of Herley
common stock purchased during the period June 15, 2006 to September 11, 2006.
D.           SALES: Sales or other deliveries, including by way of exchange or
otherwise on or after October 1, 2001 through and including September 11, 2006
of Herley common stock, inclusive. (Must be documented):


Trade Date(s)
(List Chronologically)
Month/Day/Year
Number of Shares
Purchased/Acquired
Purchase Price
Per Share
Total Purchase Price
(excluding commissions transfer taxes or other fees)
   
$
$
   
$
$
   
$
$
   
$
$



E. UNSOLD HOLDINGS: Number of shares of Herley common stock held at the close of
trading on September 11, 2006. (Must be documented. If none, write “0” or zero):
IF YOU NEED ADDITIONAL SPACE TO LIST YOUR TRANSACTIONS  PLEASE PHOTOCOPY THIS
PAGE AND CHECK THIS BOX  IF YOU DO NOT CHECK THIS BOX THESE ADDITIONAL PAGES
MAY NOT BE REVIEWED


PART III - RELEASE OF CLAIMS AND SIGNATURE
SUBMISSION TO THE JURISDICTION OF THE COURT AND ACKNOWLEDGMENTS
I (We) submit this Proof of Claim under the terms of the Stipulation described
in the Notice.  I (We) also submit to the jurisdiction of the United States
District Court for the Eastern District of Pennsylvania with respect to my (our)
claim as a Class Member and for purposes of enforcing the release set forth
herein. I (We) further acknowledge that I (we) will be bound by and subject to
the terms of any Final Order and Judgment that may be entered in the Action.  I
(We) agree to furnish additional information to the Claims Administrator to
support this claim if requested to do so.  I (We) have not submitted any other
claim covering the same purchases, acquisitions or sales or holdings of Herley
common stock during the Class Period and know of no other Person having done so
on my (our) behalf.
RELEASE


1. I (We) hereby acknowledge full and complete satisfaction of, and do hereby
fully, finally and forever settle, release and discharge from the Settled Claims
each and all of the Released Defendant Parties as those terms and terms related
thereto are defined in the accompanying Notice.


2. This release shall be of no force or effect unless and until the Court
approves the Stipulation and the Effective Date (as defined in the Stipulation)
has occurred.


3. I (We) hereby warrant and represent that I (we) have not assigned or
transferred or purported to assign or transfer, voluntarily or involuntarily,
any matter released pursuant to this release or any other part or portion
thereof.


4. I (We) hereby warrant and represent that I (we) have included information
about all of my (our) purchases, acquisitions, and sales and other transactions
in Herley common stock which occurred during the Class Period and the number of
shares of Herley common stock held by me (us) at the beginning of trading on
October 1, 2001, and at the close of trading on September 11, 2006.


5. I (We) hereby warrant and represent that I am (we are) not excluded from the
Class as defined herein and in the Notice, and that none of the shares reflected
in the schedules of transactions were acquired by me (us) while a Herley
employee from October 1, 2001 through June 14, 2006.


CERTIFICATION
I declare under penalty of perjury under the laws of the United States of
America that the foregoing information supplied by the undersigned is true and
correct.
Executed this ___ day of ___________________, in _____________________,
____________________.


_______________________________
(Sign your name here)
_______________________________
(Signature of Joint Claimant, if any)
_______________________________
(Type or print your name here)
_______________________________
(Print Name of Joint Claimant)
_______________________________
(Capacity of person(s) signing, e.g., Beneficial Purchaser, Executor or
Administrator)
 





 
 

--------------------------------------------------------------------------------

 




REMINDER CHECKLIST
1.  
Please sign the Certification Section of the Proof of Claim and Release form.

2.  
If this Claim is being made on behalf of Joint Claimants, then both must sign.

3.  
Please remember to attach supporting documents.

4.  
DO NOT SEND ORIGINALS OF ANY SUPPORTING DOCUMENTS.

5.  
Keep a copy of your Proof of Claim and Release form and all documentation
submitted for your records.

6.  
The Claims Administrator will acknowledge receipt of your Proof of Claim and
Release by mail, within 60 days. Your claim is not deemed filed until you
receive an acknowledgment postcard. If you do not receive an acknowledgment
postcard within 60 days, please call the Claims Administrator toll free at
1-800-___-____.

7.  
If you move, please send us your new address to:

Herley Securities Litigation
c/o The Garden City Group, Inc.
PO Box 9415
Dublin, OH 43017-4515


8.  
Do not use highlighter on the Proof of Claim form or supporting documentation.





THIS PROOF OF CLAIM MUST BE POSTMARKED NO LATER THAN
 _____________, 2010 AND MUST BE MAILED TO:


Herley Securities Litigation
c/o The Garden City Group, Inc.
PO Box 9415
Dublin, OH 43017-4515




 
 

--------------------------------------------------------------------------------

 
EXHIBIT 3 TO EXHIBIT A

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA



   
:
   
IN RE HERLEY INDUSTRIES, INC.
:
Case No. 06-CV-2596 (JRS)
 
SECURITIES LITIGATION
:
     
:
 





SUMMARY NOTICE OF HEARING ON PROPOSED CLASS ACTION SETTLEMENT



 
 

--------------------------------------------------------------------------------

 

TO:
ALL PERSONS WHO PURCHASED OR OTHERWISE ACQUIRED THE PUBLICLY TRADED SECURITIES
OF HERLEY INDUSTRIES, INC. DURING THE PERIOD OCTOBER 1, 2001 THROUGH JUNE 14,
2006, INCLUSIVE (THE “CLASS PERIOD”), AND WHO ALLEGEDLY SUSTAINED A LOSS AS A
RESULT OF THIS ACQUISITION (THE “CLASS”).

YOU MAY BE ENTITLED TO A PAYMENT FROM THIS
PROPOSED SETTLEMENT


YOU ARE HEREBY NOTIFIED that pursuant to an Order of the United States District
Court for the Eastern District of Pennsylvania, a hearing will be held on
________________, at __:__ __.m., before the Honorable Juan R. Sanchez, at the
United States District Court for the Eastern District of Pennsylvania, James A.
Bryne United States Courthouse, 601 Market Street, Philadelphia, PA  19106, for
the purpose of determining: (1) whether the proposed Settlement of the Action
for the sum of $10,000,000 in cash should be approved by the Court as fair,
reasonable and adequate; and (2) the reasonableness of the application of Class
Counsel for payment of attorneys’ fees and expenses incurred in connection with
this Action, together with interest and the expenses of the Class Representative
in representing the Class.
IF YOU ARE A MEMBER OF THE CLASS DESCRIBED ABOVE, YOUR RIGHTS WILL BE AFFECTED
AND YOU MAY BE ENTITLED TO SHARE IN THE NET SETTLEMENT FUND. Excluded from the
Class are Defendants, employees of Defendants, and the Individual Defendants’
immediate families.  If you have not yet received the full printed Notice of
Proposed Class Action Settlement (“Notice”) and a Proof of Claim and Release
form (“Proof of Claim”), you may obtain copies of these documents by contacting
the Claims Administrator:
In re Herley Industries, Inc. Securities Litigation
Claims Administrator
c/o [_____]
[_____]
[_____]
800-[_____]
www.[_____].com


Inquiries, other than requests for information about the status of a claim, may
also be made to Class Counsel:
Labaton Sucharow LLP
140 Broadway
New York, New York 10005
[_____]
www.labaton.com
 

To participate in the proposed settlement and to be eligible to receive a
recovery, you must submit a Proof of Claim postmarked no later than _______,
2010.  If you are a Class Member and have not excluded yourself from the Class
pursuant to the previously issued Notice of Pendency of Class Action, you will
be bound by the Final Order and Judgment of the Court.  Any objections to the
Settlement must be filed with the Court and served on counsel for the parties on
or before ________.
If you are a Class Member and do not timely submit a valid Proof of Claim, you
will not share in the Settlement, but you nevertheless will be bound by the
Final Order and Judgment of the Court.




DATED: __________________
BY ORDER OF THE COURT
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA










 
 

--------------------------------------------------------------------------------

 
EXHIBIT B





IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 



 
IN RE HERLEY INDUSTRIES, INC.
:
   
SECURITIES LITIGATION
:
Case No. 06-CV-2596 (JRS)
   
:
EXHIBIT B







[PROPOSED] FINAL ORDER AND JUDGMENT





 
 

--------------------------------------------------------------------------------

 

WHEREAS:
A. On July 2, 2010, Lead Plaintiff and Class Representative, the Norfolk County
Retirement System (“Norfolk” or the “Class Representative”), acting on behalf of
itself and the Class, entered into a Stipulation and Agreement of Settlement
(the “Stipulation”) with Defendants in these consolidated actions (the
“Action”).
B.  Pursuant to the Preliminary Approval Order Providing for Notice and Hearing
in Connection With Proposed Class Action Settlement, entered _______________,
2010 (the “Preliminary Approval Order”), the Court scheduled a hearing for
______________, 2010, at ____ ___.m. (the “Settlement Hearing”) to, inter alia:
(a) determine whether the proposed settlement of the Action on the terms and
conditions provided for in the Stipulation is fair, reasonable and adequate, and
should be approved by the Court; and (b) determine whether a judgment as
provided for in the Stipulation should be entered.  The Court ordered that the
Notice of Proposed Class Action Settlement (the “Notice”) and a Proof of Claim
and Release form (“Proof of Claim”), in the form attached as Exhibits 1 and 2 to
the Preliminary Approval Order, be mailed by first-class mail, postage prepaid,
on or before ____________, 2010 (“Notice Date”) to all putative Class Members at
the address of each such Person as set forth in the records of Herley
Industries, Inc. (“Herley”) or its transfer agent, or who otherwise could be
identified through reasonable effort, and that a Summary Notice of Hearing on
Proposed Class Action Settlement (the “Summary Notice”), in the form attached to
the Preliminary Approval Order as Exhibit 3, be published in Investor’s Business
Daily and transmitted over Business Wire within fourteen (14) calendar days of
the Notice Date.
C. The Notice and the Summary Notice advised Class Members of the date, time,
place and purpose of the Settlement Hearing.  The Notice further advised that
any objections to the Settlement were required to be filed with the Court and
served on counsel for the Parties by ____________________, 2010.
D. The provisions of the Preliminary Approval Order as to notice were complied
with.
E. On ________________, 2010, the Class Representative moved for final approval
of the Settlement, as set forth in the Preliminary Approval Order.  The
Settlement Hearing was duly held before this Court on __________________, 2010,
at which time all interested Persons were afforded the opportunity to be heard.
F. This Court has duly considered the Class Representative’s motion, the
affidavits, declarations and memorandum of law submitted in support thereof, and
all of the submissions and arguments presented with respect to the proposed
Settlement.
NOW, THEREFORE, after due deliberation, IT IS ORDERED, ADJUDGED AND DECREED
that:
1. This Judgment incorporates by reference the definitions in the Stipulation,
and all capitalized terms used, but not defined herein, shall have the same
meanings as set forth in the Stipulation.
2. This Court has jurisdiction over the subject matter of the Action and over
all Parties to the Action, including all members of the Class.
3. By Order entered September 30, 2009, pursuant to Rule 23 of the Federal Rules
of Civil Procedure, this Court certified this Action as a class action on behalf
of all persons who purchased or otherwise acquired the publicly traded
securities of Herley Industries, Inc. during the period from October 1, 2001
through June 14, 2006, inclusive (the “Class Period”), and who allegedly
sustained a loss as a result of this acquisition.  Excluded from the Class are
Defendants, the employees of the Defendants and members of the Individual
Defendants’ immediate families (as defined in the Stipulation).  Also excluded
from the Class are any Class Members, as listed on Exhibit A hereto, who
excluded themselves from the Class by timely filing a valid request for
exclusion in accordance with Pendency Notice approved by the Court on April 5,
2010.
4.  By Order entered January 15, 2010, the Court hereby appointed Norfolk as
Lead Plaintiff and Class Representative and Labaton Sucharow LLP and Kirby
McInerney LLP as Class Counsel.
5. The notification provided for and given to the Class was in compliance with
the Preliminary Approval Order, and said notification constituted the best
notice practicable under the circumstances and is in full compliance with the
notice requirements of due process, Federal Rule of Civil Procedure 23 and
Section 21D(a)(7) of the Securities Exchange Act of 1934, 15 U.S.C. §
78u-4(a)(7) as amended by the Private Securities Litigation Reform Act of 1995
(“PSLRA”), and any other applicable law.
6. The proposed Settlement of the Action on the terms and conditions set forth
in the Stipulation is in all respects fair, reasonable and adequate, in light of
the benefits to the Class, the complexity, expense and possible duration of
further litigation against the Defendants, the risks of establishing liability
and damages and the costs of continued litigation.  This Court further finds the
Settlement set forth in the Stipulation is the result of arm’s-length
negotiations between experienced counsel representing the interests of the Class
Representative, the Class and Defendants.
7. The Stipulation and the proposed Settlement are hereby approved as fair,
reasonable, adequate, and in the best interests of the Class Members, and shall
be consummated in accordance with the terms and provisions of the Stipulation.
8. All claims asserted in this Action are hereby dismissed in their entirety as
to all Defendants, with prejudice, and without costs to any Party, except as
otherwise provided in the Stipulation.
9. The Court further finds, pursuant to the PSLRA, 15 U.S.C. §78u-4 (c), that
during the course of the Action, the Parties and their respective counsel at all
times complied with the requirements of Federal Rule of Civil Procedure 11.
10. Upon the Effective Date, Class Representative and each Class Member, whether
or not such Class Member executes and delivers a Proof of Claim, other than
those listed in Exhibit A hereto, on behalf of themselves and each of their
respective heirs, executors, trustees, administrators, predecessors, successors
and assigns shall have fully, finally and forever waived, released, discharged
and dismissed each and every one of the Settled Claims against each and every
one of the Released Defendant Parties and shall forever be barred and enjoined,
without the necessity of posting a bond, from commencing, instituting,
prosecuting or maintaining any of the Settled Claims against any of the Released
Defendant Parties.
11. Upon the Effective Date, each of the Defendants, on behalf of themselves and
each of their respective heirs, executors, trustees, administrators,
predecessors, successors and assigns shall have fully, finally and forever
waived, released, discharged and dismissed each and every one of the Settled
Defendants’ Claims, as against each and every one of the Released Plaintiff
Parties and shall forever be barred and enjoined, without the necessity of
posting a bond, from commencing, instituting, prosecuting or maintaining any of
the Settled Defendants’ Claims against any of the Released Plaintiff Parties.
12. Pursuant to §21D(f)(7) of the PSLRA, 15 U.S.C. §78u-4(f)(7), each of the
Released Defendant Parties are hereby discharged from all claims and future
claims for contribution by any Person, whether arising under state, federal or
common law, arising out of the Action.  Accordingly, to the full extent provided
by the PSLRA, the Court hereby bars all the claims referred to in this
paragraph: (a) by any Person against the Released Defendant Parties; and (b) by
the Released Defendant Parties against any Person, other than any Person whose
liability has been extinguished pursuant to the Stipulation and this Judgment.
13. Each Class Member, whether or not such Class Member executes and delivers a
Proof of Claim, other than those listed in Exhibit A hereto, is bound by this
Judgment, including, without limitation, the release of claims as set forth in
the Stipulation.
14. This Judgment and the Stipulation, and all papers related thereto are not,
and shall not be construed to be, an admission by any of the Defendants of any
liability, damages or wrongdoing whatsoever, and shall not be offered as
evidence of any such liability, damages or wrongdoing in this or any other
proceeding.  The Stipulation may be filed in an action to enforce or interpret
the terms of the Stipulation, the settlement contained therein, and any other
documents executed in connection with the performance of the agreements embodied
herein.
15. The administration of the Settlement, and the decision of all disputed
questions of law and fact with respect to the validity of any claim or right of
any Person to participate in the distribution of the Net Settlement Fund, shall
remain under the authority of this Court.
16. In the event that the Settlement does not become effective in accordance
with the terms of the Stipulation, then this Judgment shall be rendered null and
void to the extent provided by and in accordance with the Stipulation and shall
be vacated, and in such event, all orders entered and releases delivered in
connection herewith shall be null and void to the extent provided by and in
accordance with the Stipulation.
17. Without further order of the Court, the Parties may agree to reasonable
extensions of time to carry out any of the provisions of the Stipulation.
18. Any Court order regarding the Plan of Allocation or the attorneys’ fee and
expense application shall in no way disturb or affect this Judgment and shall be
considered separate from this Judgment.
19. Without affecting the finality of this Judgment in any way, this Court
hereby retains continuing jurisdiction over: (a) implementation of the
Settlement and any award or distribution of the Net Settlement Fund, including
interest earned thereon; (b) disposition of the Settlement Fund; (c) hearing and
determining applications for attorneys’ fees, interest and reimbursement of
expenses in the Action; and (d) all Parties hereto for the purpose of
construing, enforcing and administering the Settlement.  There is no just reason
for delay in the entry of this Judgment and immediate entry by the Clerk of the
Court is expressly directed.




Dated: __________________, 2010






Honorable Juan R. Sanchez
UNITED STATES DISTRICT JUDGE





 
 

--------------------------------------------------------------------------------

 

EXHIBIT A





















